Case 2:19-cv-01569-MRW Document 1-1 Filed 03/04/19 Page 1 of 60 Page ID #:11




             EXHIBIT A
Case 2:19-cv-01569-MRW Document 1-1 Filed 03/04/19 Page 2 of 60 Page ID #:12

                                                                          Service of Process
                                                                          Transmittal
                                                                          01/31/2019
                                                                          CT Log Number 534838947
   TO:     Chris Dzbanski
           FORD MOTOR COMPANY
           1 American Rd Whq 421-E6
           Dearborn, MI 48126-2701

   RE:     Process Served in California

   FOR:    Ford Motor Company  (Domestic State: DE)




   ENCLOSED ARE COPIES OF LEGAL PROCESS RECEIVED BY THE STATUTORY AGENT OF THE ABOVE COMPANY AS FOLLOWS:

   TITLE OF ACTION:                 Geralynla Fleur Shepard, Pltf. vs. Ford Motor Company, et al., Dfts.
   DOCUMENT(S) SERVED:              Summons, Complaint, Notice, Cover Sheet, Stipulation(s), Instructions
   COURT/AGENCY:                    Los Angeles County - Superior Court - Hill Street, CA
                                    Case # 19STCV02254
   NATURE OF ACTION:                Product Liability Litigation - Lemon Law - 2008 Ford Escape, 1FMCU03148KA71994
   ON WHOM PROCESS WAS SERVED:      C T Corporation System, Los Angeles, CA
   DATE AND HOUR OF SERVICE:        By Process Server on 01/31/2019 at 15:33
   JURISDICTION SERVED :            California
   APPEARANCE OR ANSWER DUE:        Within 30 days after service
   ATTORNEY(S) / SENDER(S):         Tionna Dolin
                                    Strategic Legal Practices, APC
                                    1840 Century Park East, Suite 430
                                    Los Angeles, CA 90067
                                    310-929-4900
   ACTION ITEMS:                    CT has retained the current log, Retain Date: 02/01/2019, Expected Purge Date:
                                    02/06/2019

                                    Image SOP

                                    Email Notification,  Chris Dzbanski  cdzbansk@ford.com

                                    Email Notification,  Mary Ann MacKinnon  mmackin1@ford.com

   SIGNED:                          C T Corporation System
   ADDRESS:                         818 West Seventh Street
                                    Los Angeles, CA 90017
   TELEPHONE:                       213-337-4615




                                                                          Page 1 of  1 / ST
                                                                          Information displayed on this transmittal is for CT
                                                                          Corporation's record keeping purposes only and is provided to
                                                                          the recipient for quick reference. This information does not
                                                                          constitute a legal opinion as to the nature of action, the
                                                                          amount of damages, the answer date, or any information
                                                                          contained in the documents themselves. Recipient is
                                                                          responsible for interpreting said documents and for taking
                                                                          appropriate action. Signatures on certified mail receipts
                                                                          confirm receipt of package only, not contents.
                  Case 2:19-cv-01569-MRW Document 1-1 Filed 03/04/19 Page 3 of 60 Page ID #:13
                                                                                       e
                                                                                     19STCV02254
lecironically FILED by Superior Court of California. Counly of Los Angeles on 01/22/2019 10:00 AM Sherri R. Carter. Executive Offcer/Cierk of Court, by K. Vargas.Depuiy^Cle^k^

                                                                                                                                                FORCOUm USE ONLY
                                                     SUMMONS                                                                                ISOLO PARA USO DE LA COflrE;
                                                 (CITACION JUDICIAL)
             NOTICE TO DEFENDANT:
             (AVISO AL DEMANDADO):
              FORD MOTOR COMPANY; AIRPORT MARINA FORD; and DOES
              1 through 10 inclusive
             YOU ARE BEING SUED BY PLAINTIFF:
             (LO ESTA DEMANDANDO                    el   DEMANDANTE):

              GERALYN LA FLEUR SHEPARD

               NOTICEl You have been sued. The courl may decide against you without your being heard unless you respond within 30 days. Read the information

                       have 30 CALENDAR DAYS after this summons and legal papers are served on you to file a written response at this court and have a copy
               served on the plaintiff. A letter or phone call will not protect you. Your written response must be in proper legal form if you want the court to hear your
               case. There may be a court form that you can use for your response. You can find these court forms and more information at the California Courts
               Online Self-Help Center {wvm.couninfo.ca.gov/selfhetp), your county law library, or the courthouse nearest you. If you cannot pay the filing fee, ask
               the court clerk for a fee waiver form. If you do not file your response on time, you may lose the case by default, and your wages, money, and property
               may be lBkei\ without further warning from the court.                                                                                  .i    „
                  There are other legal requirements. You may want to call an attorney right away. If you do not know an attorney, you may want to call an attorney
               referral service If you cannot afford an attorney, you may be eligible for free legal services from a nonprofit legal services program. You can locate
               these nonprofit groups at the California Legal Services Web site {www.lawhe3pcalifomia.org), the California Courts Online Self-Help Center
                {WWW courtinfo ca gov/selfhelp). or by contacting your local court or county bar association. NOTE: The court has a statutory lien for waived fees and
               <»sts on any settlement or arbitration award of $10,000 or more in a dvil case. The court’s lien must be paid before the court will dismiss the case.
               jAVISOI Lo han demandado. Si no responds dentro de 30 dies, la carte puede deddiren so contra sin escochar so versidn. Lea la informacidn a

               ^^ene 30 DIAS DE CALENDARIO despu6s de que le entreguen esta cttaddn y papeles legates para presentar una respoesfe por es^to en esta
               corte y hacer que se entregue una copra al demandanle. Una carta o una Uamada lelefdnica no lo protegen. So respuesta por escrito tiene que estar
               en formalo legal correcio si desea que procesen su caso en la corte. Es podble que haya on (ormulario que usted pueda usarpara su respuesta.
               Puede enconfrar esfos formularies de la corte y mds informaddn en el Centro de Ayuda de las Cortes de California (Www.sucorte.ca.gov^, en la
               biblioteca de leyes de su condado o en la corte que le quede mis cerca. Si no puede pagar la cuola de presentaddn, pida al sec/etario de la corte
               que le d6 un fo/muleiio de exenddn de pago de cuotas. Si no presenta su respuesta a liempo. puede perder el caso por incumplimienlo y la corte le
               podri quitar su sueldo. dinero y bienes sin mas advertencia.                                                                                   . .
                 Hay ottos requistos legates. Es recomendable que llame a un abogedo inmediatamente. Sr no conoce a on abogado. puede Hamer a un sennaode
               remiddn a abogados. Si no puede pager a un abogedo. es posible que cumpla con /os requisitos para obiener servrdos leg^es gratuitos de un
               programa de setvidos legates sin fines de lucre. Puede encontrar estos grupos sin fines de lucre en el sitio web de California Legal Services,
               (Www.lawhelpC8lifomia.org;, en el Centro de Ayuda de las Cories de California, fwww.sucoiie.ca.gov; o poniandose en conlaclo con la corte o el
               oolegio de abogados locales AVISO: Por ley. la corte tiene derecho a rectamar las cuotas y los costos exentos por imponer un gravamen sobre
               cualquier recuperadOn de $10,000 6 mas de valor redbida medianle un acuerdo o una concesidn de arbitraje en un caso de derecho avil. Tiene que
               pagar el gravamen de la corte antes de que la corte pueda desecfiar e/ caso.
                                                                                                                           CASE NUMBER:
              The name and address of the court is:             ,      .                                                   (Nifm&oOdCM):
              (El nombre y direcciOn de la code es): Stanley Mosk Courthouse

               111 N. Hill Street                                                                                                 1 9STOVQ225-4^
               Los Angeles, California 90012
              The name, address, and telephone number of plaintiffs attorney, or plaintiff without an attorney, is:
              (£1 nombre, la direccidn y el numero de tel6fono del abogado del demandanle, o del demandanle que no liene abogado. es):
               Tionna Dolin; 1840 Century Park East, Suite 430, Los Angeles, CA 90067; Tel:X310) 929-4900
                                                 SherrlR. CaiterExecuttveOlTIcer/CierkoTCourt                                           f

              DATE:
              (Fecha)    01/22/2019
                                                                                               Clerk, by
                                                                                               (Secretario)
                                                                                                                  Kristina Vargas                                            . Deputy
                                                                                                                                                                              (Adjunto)

              (For proof of service of this summons, use Proof of Service of Summons (form POS-010).)
              (Para prueba de enfregs de esia citation use el formulario Proof of Service of Summons. fPOS-070);.
                                                NOTICE TO THE PERSON SERVED: You are served
                                                1. I       I as an individual defendant.
                                                2. [------ 1 as the person sued under the fictitious name of fspec/A'/'



                                                                 on behalf of (specify):
                                                                                           fDViii fYiis^r
                                                                   ly . I CCP 416.10 (corporation)                           (----- 1       CCP 416.60 (minor)
                                                          under
                                                                          CCP 416.20 (defunct corporation)        I                 I       CCP 416.70 (conservatee)
                                                                        j CCP 416.40 (association or partnership) |                     |   CCP 416.90 (authorized person)

                                                                   I    I other (specify):


                Fomi Adopted lor Mandanry Use
                  Judicial CntfKl of Cefilomia
                 SUM-100 [Rev. Jttfy 1.2009)
                                                         i    ] by personal delivery on (date):

                                                                                         SUMMONS
                                                                                                           (
                                                                                                                                                        Co« of Ovil Procedure §§ 412.20.465
                                                                                                                                                                        www.c01tftinlb.C8.90v
                      Case 2:19-cv-01569-MRW Document 1-1 Filed 03/04/19 Page 4 of 60 Page ID #:14
                                                                                           19STCV02254
                                            Assigned for all purposes to: Stanley Mosk Courthouse. Judicial Officer: Mel Red Recana
I
I   Electronically FILED by Sup (lior Court of California. County of Los Angeles on 01/22/2019 10:00 AM Sherri R. Carter. Executive Officer/Clerk of Court, by K. Vargas,Deputy Clerk

                           1       Tionna Dolin (SBN 299010)
                                   Email: tcioiin@slpattomey.com
                           2       Strategic Legal Practices, APC
                                   1840 Century Park East, Suite 430
                           3       Los Angeles, CA 90067
                                   Telephone; (310) 929-4900
                           4       Facsimile: (310) 943-3838
                           5       Attorney for Plaintiff GERALYN LA FLEUR SHEPARD
                           6
                           7                                 SUPERIOR COURT OF THE STATE OF CALIFORNIA
                           8                                                        COUNTY OF LOS ANGELES
                           9
                          10       GERALYN LA FLEUR SHEPARD,                                                    Case Nos.:
                                            Plaintiff,
            o             11                                                                                    Hon.
                          12              vs.                                                                   Dept.:

            Pj            13       FORD MOTOR COMPANY; AIRPORT                                                   COMPLAINT FOR VIOLATION OF
            u <                    MARINA FORD; and DOES 1 through 10,                                           STATUTORY OBLIGATIONS
                  §       14       inclusive.
                          15
                                                        Defendants.                                              JURY TRIAL DEMANDED
            SI
            7^
            o aI          16
             O
             W            17
             ^ S
             K £
            H             18
            C/5

                          19
                          20

                          21
                          22

                          23

                          24

                          25

                          26
                          27

                          28


                                                                                 COMPLAINT; JURY TRIAL DEMANDED
           Case 2:19-cv-01569-MRW Document 1-1 Filed 03/04/19 Page 5 of 60 Page ID #:15




                         Plaintiff alleges as follows:

            2                                                PARTIES

            3            1.     As used in this Complaint, the word "Plaintiff’ shall refer to Plaintiff

            4    GERALYN LA FLEUR SHEPARD.

            5            2.     Plaintiff is a resident of Los Angeles County, California.

            6            3.     As used in this Complaint, the word "Defendant" shall refer to all Defendants

            7    named in this Complaint.

             8           4.     Defendant FORD MOTOR COMPANY (“Defendant”) is a corporation
             9- -organized and in existence under the laws of the Stale of Delaware and registered with the

            10    California Department of Corporations to conduct business in California. At all times relevant

cj          11    herein. Defendant was engaged in the business of designing, manufacturing, constructing,

            12    assembling, marketing, distributing, and selling automobiles and other motor vehicles and
to
O “
            13    motor vehicle components in LOS ANGELES County.

            14           5.      Defendant AIRPORT MARINA FORD (“Defendant AIRPORT’) is a business

            15    entity organized and in existence under the laws of the State of California. At all times
o 5
U3 ^
      3     16    relevant herein, Defendant AIRPORT was engaged in the business of selling automobiles in
I-H   >;
o
            17    Los Angeles County, California.
05 2
E-          18           6.      Plaintiff is ignorant of the true names and capacities of the Defendants sued
C/3

            19    under the fictitious names DOES 1 to 10. They are sued pursuant to Code of Civil Procedure

            20    section 474. When Plaintiff becomes aware of the true names and capacities of the

            21    Defendants sued as DOES 1 to 10, Plaintiff will amend this Complaint to state their true—

            22    names and capacities.
            23                            TOLLING OF THE STATUTES OF LIMITATION

            24            7.     To the extent there are any statutes of limitation applicable to Plaintiffs claims-

            25    including, without limitation, the express warranty, implied warranty, and fraudulent omission

            26    claims - the running of the limitation periods have been tolled by, inter alia, the following

            27    doctrines or rules: equitable tolling, the discovery rule, the fraudulent concealment rules,

            28    equitable estoppel, the repair rule, and/or class action tolling (e.g., the American Pipe rule).

                                                               1
                                                COMPLAINT; JURY TRIAL DEMANDED
       Case 2:19-cv-01569-MRW Document 1-1 Filed 03/04/19 Page 6 of 60 Page ID #:16




                                                    FIRST CAUSE OF ACTION

        2                                 BY PLAINTIFF AGAINST DEFENDANT FMC

        3                     VIOLATION OF SUBDIVISION (D) OF CIVIL CODE SECTION 1793.2

        4          8.           On or about May 26, 2007, Plaintiff purchased a 2008 Ford Escape vehicle

        5    identification number 1FMCU03148KA71994 (hereafter "Vehicle") which was manufactured

        6    and or distributed by Defendant. The Vehicle was purchased or used primarily for personal,

        7    family, or household purposes. Plaintiff purchased the Vehicle from a person or entity

        8    engaged in the business of manufacturing, distributing, or selling consumer goods at retail.

        9          9.           In connection with the purchase. Plaintiff received an express written warranty,

        10   including a 3 year/36,000 miles bumper to bumper warranty and a 5 year/60,000 miles

o       11   powertrain warranty, which covers the engine and transmission. Defendant undertook to

        12   preserve or maintain the utility or performance of the Vehicle or to provide compensation if
12 3
             there is a failure in utility or performance for a specified period of time. The warranty
gl
Si      14   provided, in relevant part, that in the event a defect developed with the Vehicle during the
Ph ?
        15   warranty period. Plaintiff could deliver the Vehicle for repair services to Defendant's
SI
ol      16   representative and the Vehicle would be repaired.
o
es      17              10.     During the warranty period, the Vehicle contained or developed defects,

H       18   including but not limited to, defects causing the HVAC system to leak red fluid; defects
in
        19   requiring the replacement of the condenser; defects causing an oil leak; defects causing the

        20   transmission cooler to leak; defects requiring the replacement of the transmission cooler;

        21   defects requiring the performance of TSB 09-09-04; defects requiring premature requirement

        22   resurfacing of brake rotors and/or relining of brakes; defects causing a hissing noise from the

        23   engine; defects causing the exhaust valves to leak; defects requiring the replacement of the

        24   exhaust valves; defects causing the brakes to make a clicking sound; defects causing the

       .25   battery to fail prematurely; defects requiring premature replacement of the battery; defects

        26   relating to the ignition; defects requiring the replacement of the ingition lock cylinder; defects

        27    causing a warning chime even after key is removed; defects causing the illumination of the

        28    check engine light (“CEL”); defects causing storage of Diagnostic Trouble Code (“DTC”)

                                                                 2
                                              COMPLAINT; JURY TRIAL DEMANDED
          Case 2:19-cv-01569-MRW Document 1-1 Filed 03/04/19 Page 7 of 60 Page ID #:17




                 P0304; defects requiring the replacement of left cylinder head and/or valves; defects related to

            2    the transmission; defects causing the transmission to jerk; defects causing the transmission to

            3    fail; defects requiring the transmission to be overhauled; defects requiring the reprogramming

            4    of the powertrain control module (PCM); defects requiring the replacement of the motor

            5    mounts and/or transmission mounts; performance of Recall 14S05; defects requiring

            6    replacement of the starter; defects causing failure to start; defects requiring replacement of the

            7    ignition switch and/or actuator; defects causing the transmission to fail to move; defectsa

            8    causing shifting problems and/or failure; defects causing the storage ofDTC P0732, P1714,
                 and/or P1270; defects causing the transmission fluid to be contaminated with metal and/or

           10    friction material debris; defects causing the FWD and/or reverse clutch to fail; defects causing

u          11    the oil filter to leak; defects causing the Vehicle’s transmission to make abnormal noises when

           12    shifting between gears; defects related to the transmission assembly; and/or any other defects
w8
                 enumerated in the Vehicle’s repair history. Said defects substantially impair the use, value, or
o<
SI         14    safety of the Vehicle.

           15            11.     Defendant and its representatives in this state have been unable to service or

ol         16    repair the Vehicle to conform to the applicable express warranties after a reasonable number
l-H   >
o
H
           17    of opportunities. Despite this fact. Defendant failed to promptly replace the Vehicle or make
^  I
03 2
H          18    restitution to Plaintiff as required by Civil Code section 1793.2, subdivision (d) and Civil
CO

           19    Code section 1793.1, subdivision (a)(2).

           20            12.     Plaintiff has been damaged by Defendant’s failure to comply with its

           21    obligations pursuant to Civil-Code section 1793.2, subdivision (d) and Civil Code section

           22     1793.1, subdivision (a)(2), and therefore brings this cause of action pursuant to Civil Code

           23    section 1794.
           24             13.    Plaintiff suffered damages in a sum to be proven at trial in an amount not less

           25    than $25,001.00.

           26            14.     Defendant's failure to comply with its obligations under Civil Code section

            27    1793.2, subdivision (d) was willful, in that Defendant and its representative were aware that

            28    they were unable to service or repair the Vehicle to conform to the applicable express

                                                                   3
                                               COMPLAINT; JURY TRIAL DEMANDED
           Case 2:19-cv-01569-MRW Document 1-1 Filed 03/04/19 Page 8 of 60 Page ID #:18




             1   warranties after a reasonable number of repair attempts, yet Defendant failed and refused to

            2    promptly replace the Vehicle or make restitution. Accordingly, Plaintiff is entitled to a civil

            3    penalty of two times Plaintiffs actual damages pursuant to Civil Code section 1794,

            4    subdivision (c).

            5            15.    Defendant does not maintain a qualified third-party dispute resolution process

            6    which substantially complies with Civil Code section 1793.22. Accordingly, Plaintiff is

            7    entitled to a civil penalty of two times Plaintiffs actual damages pursuant to Civil Code

             8   section 1794, subdivision (e).

             9           16.    Plaintiff seeks civil penalties pursuant to section 1794, subdivisions (c), and (e)

            10   in the alternative and does not seek to cumulate civil penalties, as provided in Civil Code

o           11   section 1794, subdivision (f).
PH .
            12                                     SECOND CAUSE OF ACTION
^•5
u                                         BY PLAINTIFF AGAINST DEFENDANT FMC
E-
            13
o
            14            VIOLATION OF SUBDIVISION (B) OF CIVIL CODE SECTION 1793.2
Ph 5
            15           17.    Plaintiff incorporates by reference the allegations contained in the paragraphs
o i
            16   set forth above.
►-H   >;
o
w           17           18.    Although Plaintiff presented the Vehicle to Defendant's representative in this
H
^
OS I
   i
H           18   state. Defendant and its representative failed to commence the service or repairs within a
CO

            19   reasonable time and failed to service or repair the Vehicle so as to conform to the applicable

            20   warranties within 30 days, in violation of Civil Code section 1793.2, subdivision (b). Plaintiff

            21   did not extend the time for completion of repairs beyond the 30-day requirement.

            22           19.     Plaintiff has been damaged by Defendant's failure to comply with its

            23   obligations pursuant to Civil Code section 1793.2(b), and therefore brings this Cause of

            24   Action pursuant to Civil Code section 1794.

            25           20.        Plaintiff has rightfully rejected and/or justifiably revoked acceptance of the

            26   Vehicle, and has exercised a right to cancel the purchase. By serving this Complaint, Plaintiff

            27   does so again. Accordingly, Plaintiff seeks the remedies provided in California Civil Code

            28    section 1794(b)(1), including the entire contract price. In the alternative, Plaintiff seeks the

                                                                 4
                                                  COMPLAINT; JURY TRIAL DEMANDED
           Case 2:19-cv-01569-MRW Document 1-1 Filed 03/04/19 Page 9 of 60 Page ID #:19




             I   remedies set forth in California Civil Code section 1794(b)(2), including the diminution in
             2   value of the Vehicle resulting from its defects. Plaintiff believes that, at the present time, the

             3   Vehicle’s value is de minimis.
             4          21.     Defendant's failure to comply with its obligations under Civil Code section
             5   1793.2(b) was willful, in that Defendant and its representative were aware that they were

             6   obligated to service or repair the Vehicle to conform to the applicable express warranties

             7   within 30 days, yet they failed to do so. Accordingly, Plaintiff are entitled to a civil penalty of
             8   two times Plaintiffs actual damages pursuant to Civil-Code section 1794(c).

             9                                    THIRD CAUSE OF A€TION
            10                         BY PLAINTIFF AGAINST DEFENDANT FMC

o           11          VIOLATION OF SUBDIVISION (A)(3) OF CIVIL CODE SECTION 1793.2
PH.
1,1
to 5
            12           22.    Plaintiff incorporate by reference the allegations contained in paragraphs set
a fj,
                 forth above.
            14           23.    In violation of Civil Code section 1793.2, subdivision (a)(3), Defendant failed
pu 5
            15   to make available to its authorized service and repair facilities sufficient service literature and

      I     16   replacement parts to effect repairs during the express warranty period. Plaintiff has been
<->   ►
o
w           17   damaged by Defendant’s failure to comply with its obligations pursuant to Civil Code section
05    Ii
H           18   1793.2(a)(3), and therefore brings this Cause of Action pursuant to Civil Code section 1794.
CO

            19           24.    Defendant's failure to comply with its obligations under Civil Code section
            20   1793.2, subdivision (a)(3) was wilful, in that Defendant knew of its obligation to provide
            21   literature and replacement parts sufficient to allow its repair facilities to effect repairs during
            22   the warranty period, yet Defendant failed to take any action to correct its failure to comply
            23   with the law. Accordingly, Plaintiff is entitled to a civil penalty of two times Plaintiffs actual
            24   damages; pursuant to Civil Code section 1794(c).
            25   ///

            26   ///

            27   ///

            28   III

                                                              5
                                               COMPLAINT; JURY TRIAL DEMANDED
        Case 2:19-cv-01569-MRW Document 1-1 Filed 03/04/19 Page 10 of 60 Page ID #:20




          1                                   FOURTH CAUSE OF ACTION

          2                          BY PLAINTIFF AGAINST DEFENDANT FMC

          3                        BREACH OF EXPRESS WRITTEN WARRANTY

          4                             (CIV. CODE, § 1791.2, SUBD. (a); § 1794)

          5           25.     Plaintiff incorporates by reference the allegations contained in paragraphs set

          6    forth above.

          7           26.      In accordance with Defendant's warranty, Plaintiff delivered the Vehicle to

          8    Defendant's representative in this state to perform warranty repairs. Plaintiff did so within a

          9    reasonable time. Each time Plaintiff delivered the Vehicle, Plaintiff notified Defendant and its

         10    representative of the characteristics of the Defects. However, the representative failed to

o        11    repair the Vehicle, breaching the terms of the written warranty on each occasion.

         12            27.     Plaintiff has been damaged by Defendant’s failure to comply with its
               obligations under the express warranty, and therefore brings this Cause of Action pursuant to
u <
Si        14   Civil Code section 1794.

          15           28.     Defendant's failure to comply with its obligations under the express warranty
O fe'
U3 2
O 2       1®   was willful, in that Defendant and its authorized representative were aware that they were
o
w         17   obligated to repair the Defects, but they intentionally refused to do so. Accordingly, Plaintiff
E-
« i            is entitled to a civil penalty of.two times of Plaintiffs actual damages pursuant to Civil Code
 H        18
(/)
          19   section 1794(c).

          20                                        FIFTH CAUSE OF ACTION

          21                                BY PLAINTIFF AGAINST DEFENDANTS

          22                  BREACH OF THE IMPLIED WARRANTY OF MERCHANTABILITY

          23                                  (CIV. CODE, § 1791.1; § 1794; § 1795.5)

          24           29.     Plaintiff incorporates by reference the allegations contained in the paragraphs

          25    set forth above.

          26           30.      Pursuant to Civil Code section 1792, the sale of the Vehicle was accompanied

          27    by Defendant’s implied warranty of merchantability. Pursuant to Civil Code section 1791.1,

          28

                                                                 6
                                             COMPLAINT; JURY TRIAL DEMANDED
        Case 2:19-cv-01569-MRW Document 1-1 Filed 03/04/19 Page 11 of 60 Page ID #:21




               the duration of the implied warranty is coextensive in duration with the duration of the express

          2    written warranty provided by Defendant, except that the duration is not to exceed one-year.

          3           31.       Pursuant to Civil Code section 1791.1 (a), the implied warranty of

          4    merchantability means and includes that the Vehicle will comply with each of the following

          5    requirements: (1) The Vehicle will pass without objection in the trade under the contract

          6    description; (2) The Vehicle is fit for the ordinary purposes for which such goods are used; (3)

          7    The Vehicle is adequately contained, packaged, and labelled; (4) The Vehicle will conform to

          S    the promises or affirmations of fact made on the container or label.

          9           32.       At the time of purchase, or within one-year thereafter, the Vehicle contained or

         10    developed the defects set forth above. The existence of each of these defects constitutes a

o        11    breach of the implied warranty because the Vehicle (1) does not pass without objection in the'

         12    trade under the contract description, (2) is not fit for the ordinary purposes for which such
vT g
u 5            goods are used, (3) is not adequately contained, packaged, and labelled, and (4) does not
         13
o
Si       14    conform to the promises or affirmations of fact made on the container or label.

         15            33.      Plaintiff has been damaged by Defendant's failure to comply with its
O fc'
u2
          16   obligations under the implied warranty, and therefore brings this Cause of Action pursuant to
O
H         17   Civil Code section 1794.
a S2                                              SIXTH CAUSE OF ACTION
C/3
          18
          19                           BY PLAINTIFF AGAINST DEFENDANT FMC
          20                                           (Fraud by Omission)
          21
                             42. Plaintiff hereby incorporates by reference the allegations contained in the
          22
                preceding paragraphs of this Complaint.
          23
                             43. Plaintiff purchased the Vehicle as manufactured with Defendant’s
          24

          25    transmission.

          26           44.       Defendant committed fraud by allowing to be sold to Plaintiff the Vehicle

          27    without disclosing that the Subject Vehicle and its transmission was defective and susceptible to
          28
                sudden and premature failure.
                                                                   7
                                               COMPLAINT; JURY TRIAL DEMANDED
          Case 2:19-cv-01569-MRW Document 1-1 Filed 03/04/19 Page 12 of 60 Page ID #:22




             1           45.     In particular, Plaintiff is informed, believes, and thereon alleges that prior to

            2    Plaintiff acquiring the Subject Vehicle, FMC was well aware and knew that the transmission
            3    installed in the Subject Vehicle was defective but failed to disclose this fact to Plaintiff at the
            4
                 time of sale and thereafter.
             5
                         46.     Specifically, FMC knew (or should have known) that the transmission had one or
             6
                 more defects that can result in various problems, including, but not limited to, shuddering.
             7

             $   shaking, jerking, transmission fluid contaminated with metal debris, valve body failure and/or

             9   total transmission failure (“Transmission Defect”). These conditions present a safety hazard and
            10   are unreasonably dangerous to consumers because they can suddenly and unexpectedly affect
o           11
                 the driver’s ability to control the vehicle’s speed, acceleration, deceleration and/or overall
            12
^■3              responsiveness of the vehicle in various driving conditions.
o
            13
h           14           47.     Plaintiff is informed, believes and thereon alleges that FMC acquired its

                 knowledge of the Transmission Defect prior to Plaintiff acquiring the Subject Vehicle, through
            15
SI               sources not available to consumers such as Plaintiff, including but not limited to pre-production
      I     16
l-H   >
o
H           17   and post-production testing data, early consumer complaints about the transmission defect made
Si’
tn
            18   directly to FMC and its network of dealers, aggregate warranty data compiled from FMC’s
            19
                  network of dealers, testing conducted by FMC in response to these complaints, as well as
            20
                  warranty repair and part replacements data received by FMC from FMC’s network of dealers,
            21
                  amongst other sources of internal information.
            22

            23           48.     Plaintiff is informed, believes, and thereon alleges that while Defendant knew

            24    about the Transmission Defect, and its safety risks since 2007, if not before. Defendant

            25    nevertheless concealed and failed to disclose the defective nature of the Vehicle and its
            26    transmission to Plaintiff at the time of sale, repair, and thereafter. Had Plaintiff known that the
            27
                 “Subject Vehicle suffered from the Transmission Defect, she would not have purchased the
            28
                  Subject Vehicle.
                                                               8
                                                COMPLAINT; JURY TRIAL DEMANDED
          Case 2:19-cv-01569-MRW Document 1-1 Filed 03/04/19 Page 13 of 60 Page ID #:23




                         49.     Indeed, Plaintiff alleges that Defendant knew that the Vehicle and its

            2    transmission suffered from an inherent defect, was defective, would fail prematurely, and was
            3
                 not suitable for its intended use.
            4
                         50.     Defendant was under a duty to Plaintiff to disclose the defective nature of the
            5
                 Vehicle and its transmission, its safety consequences and/or the associated repair costs because:
            6
                                 a.      Defendant acquired its knowledge of the Transmission Defect and its
             7

             8           potential consequences prior to Plaintiff acquiring the Subject Vehicle, through

             9           sources not available to consumers such as Plaintiff, including but not limited to pre-
            10           production testing data, early consumer complaints about the transmission defect
o           11
                         made directly to FMC and its network .of dealers, aggregate warranty data compiled
<           12
fa3                      from FMC network of dealers, testing conducted by FMC in response to these
u s
            13
                         complaints, as well as warranty repair and part replacements data received by FMC
Si
CM 3
            14
      I     15           from FMC’s network of dealers, amongst other sources of internal information;

■di         16                   b.      Defendant was in a superior position from various internal sources to
o
w           17           know (or should have known) the true state of facts about the material defects
<I
a; 2
H
CT)
            18           contained in vehicles equipped with the defective transmission; and
            19
                                 c.      Plaintiff could not reasonably have been expected to learn or discover
            20
                         of the Vehicle’s Transmission Defect and its potential consequences until well after
            21
                         Plaintiff purchased/leased the Vehicle given Defendant’s failure to disclose
            22

            23           information about the transmission’s defective nature.

            24           51.     In failing to disclose the defects in the Vehicle’s transmission. Defendant has

            25   knowingly and intentionally concealed material facts and breached its duty not to do so.
            26           52.     The facts concealed or not disclosed by Defendant to Plaintiff are material in that
            27
                 a reasonable person would have considered them to be important in deciding whether or not to
            28

                                                               9
                                                COMPLAINT; JURY TRIAL DEMANDED
       Case 2:19-cv-01569-MRW Document 1-1 Filed 03/04/19 Page 14 of 60 Page ID #:24




          1   purchase/lease the Vehicle. Had Plaintiff known that the Vehicle and its transmission were

         2    defective at the time of sale, she would not have purchased/leased the Vehicle.
         3
                     53.     Plaintiff is a reasonable consumer who does not expect her transmission to fail
         4
              and not work properly. Plaintiff further expects and assumes that Defendant will not sell or
          5
              lease vehicles with known material defects, including but not limited to those involving the
          6
              vehicle’s transmission and will disclose any such defect to its consumers before selling such
          7

          8   vehicles.

          9          54.     Plaintiff only became suspicious that the Subject Vehicle suffered from the
         10   Transmission Defect after presenting the Subject Vehicle to Defendant for a reasonable
o        11
              number of repair attempts to no avail. When it became evident that Defendant was unable to
         12
              repair the Transmission Defect, Plaintiff contacted FMC directly to request a repurchase or
o g
!- 5
I
H i      13
U <
              replacement in or about October 2018, which Defendant denied.
         14
Ph 5
                      55.    As a result of Defendant’s misconduct. Plaintiff has suffered and will continue to
         15

         16   suffer actual damages.
o
H {
         17
< 9
PS =
c/3
         18
         19
         20
         21
         22
         23
         24
         25
         26
         27
         28

                                                              10
                                           COMPLAINT; JURY TRIAL DEMANDED
       Case 2:19-cv-01569-MRW Document 1-1 Filed 03/04/19 Page 15 of 60 Page ID #:25




         1                                             PRAYER

         2          PLAINTIFF PRAYS for judgment against Defendant as follows:

         3                     a. For Plaintiffs actual damages in an amount according to proof;

         4                     b. For restitution;

         5                     c. For a civil penalty in the amount of two times Plaintiffs actual damages

         6                        pursuant to Civil Code section 1794, subdivision (c) or (e);

          7                    d. For any consequential and incidental damages;

          8                    e. For costs of the suit and Plaintiffs reasonable attorneys’ fees pursuant

          9                        to Civil Code section 1794, subdivision (d);

         10                    f For punitive damages;

u        11                    g. For prejudgment interest at the legal rate; and

1,1      12                    h. For such other relief as the Court may deem proper.
S3
O ^      T3                                 DEMAND FOR JURY TRIAL
Bi
         14         Plaintiff hereby demands a jury trial on all causes of action asserted herein.
PM ?

         15   Dated: January 21, 2019                      STRATEGIC LEGAL PRACTICES, APC
         16
o                                                    BY:
         17                                                 TIONNA DOLIN
<I                                                          Attorney for Plaintiff
H
CO
         18
         19
         20

         21
         22

         23

         24

         25
         26
         27

         28

                                                        11
                                          COMPLAINT; JURY TRIAL DEMANDED
                 Case 2:19-cv-01569-MRW Document 1-1 Filed 03/04/19 Page 16 of 60 Page ID #:26
                                                                                       19STCV02254
Electronically FILED by’Superior Court o< California. County of Los Angeles on 01/22/2019 10:00 AM Sherri R. Carter. Executive Officer/Clerk ol Court, by K. Vargas,Deputy Clerk
                                                                                                                                                    ______________ CM-010
               ATTORNEY OR                                    Stale Bar number, and aMesil:

                 StralCKic Lcual Practices, APC
                .1840 Century Park East, Suite 430
                 L»s Anuelcs, California 90067
                    TELEPHONg NO.;    (310)929-4900        FAxr^,: (310) 943-3838
               ATTORNEY POT fWamej:   Plaintiff GERALYN LA FLEUR SHEPARD
              SUPERIOR COURT OF CALIFORNIA, COUNTY OF LOS ANGELES
                  STREET ADDRESS: 11 ] N. Hill Street
                  MAlLir^G ADDRESS: Same
                 oTY AND ZIP CODE: Los Anceles, CA 90012
                     BRANCHNAME: Stanley Mosk Courihouse_______________________________ _
                CASE NAME-.
                 SHEPARD V. FORD MOTOR COMPANY, AIRPORT MARINA FORD; and DOES 1 through 10 inclusi’t
                                                                                                                                CASE NUMBER;
                   CIVIL CASE COVER SHEET                      Complex Case Designation
              I / I Unlimited     C  Limited
                                                          I    I Counter       I   I Joinder
                    {Amount          (Amount                                                        JUDGE:
                    demanded         demanded is          Filed with first appearance by defendant
                    exceeds $25,000) $25,000 or less) ______ (Cal. Rules of Court, rule 3.402)_______ OEPT:
                                         _________
                                        Items 1-6 below must be completed (^e instruclions orT^ge 2).
              1. Check one box below for the case type that best describes this case:
                  Auto Tort                                                Contract                                   Provisionally Complex Civil Litigation
                  CD Auto (22)                                              23 Breach of contracUwarranly (06)                   of Court rules 3.400-3.403)

                  I   I Uninsured motorist (46)                              __ 1 Rule 3.740 collections (09)         I       I Antitnjst/Trade regulation (03)

                  Other Pl/POfWO (Personal Injury/Property                       I Other collections (09)             L_J Construction defect (10)
                  DamageAWrongful Death) Tort                                    I Insurance coverage (18)            I       I Mass tort (40)
                  I  I Asbestos (04)                                             I Other contract (37)                I       I Securities litigation (28)
                  I   1 Product liability (24)                               teal Property                            I       I Environmenlal/roxictort(30)
                  I   I Medical malpractice (45)                                i Eminent domain/inverse              I       I Insurance coverage daims arising from the
                  I   1 Other PI/PO/WD (23)                                 ___ condemnation (14)                                above listed provisionally complex case
                                                                                 I Wrongful eviction (33)                        types (41)
                  Non-PI/PDAVD (Other) Tort
                                                                                 I Other real property (26)               Enforcement of Judgment
                  I    I Business tortAinfair business practice (07)
                                                                             Jnlawful Detainer                        I       I Enforcement of judgment (20)
                  I    I O'vil rights (08)
                         Defamation (13)                                          Commerdal (31)                      Miscellaneous Civil Complaint
                  I   I Fraud (16)                                               I Residential (32)                   CD RICO (27)
                  LJ Intellectual property (19)                                  I Drugs (38)                             I   I Other complaint (not specified above) (42)
                  LJ Profe5sionalnegngence(25)                               li^clal Review                           Miscellaneous Civil Petition
                  I   I Other non-PI/PDAA/D tort (35)                        _J Asset forfeiture (05)                 I   I partnership and corporate governance (21)
                   Employment                                                ^ Petitionre:aTbitrationaward{1l)                  aher petition (no/spec/fied above) (43)
                  I  I Wrongful termination (36)                                 I Wril of mandate (02)
                  I                       ____________________ I
                       I Other employment (15)                                   I Other judidal review (39)_____________
              2. This case I      I is  I / I is not     complex under rule 3.400 of the California Rules of Court. If the case is complex, mark the
                 factors requiring exceptional judicial management:
                 a. I   I Large number of separately represented parties        d. I   I Large number of witnesses
                 b. I   I Extensive motion practice raising difficuft or novel  e. I   I Coordination with related actions pending in one or more courts
                    ___ issues that will be time-consuming to resolve                   in other counties, states, or countries, or in a federal court
                 c. I   I Substantial amount of documentary evidence            f. I   I Substantial postjudgment judicial supervision

              3. Remedies sought (check all that apply): a.[V] monetary                         b.     nonmonetary; declaratory or injunctive relief                 c. I ✓ I punitive
              4. Number of causes of action (specify): six (6)
              5. This case I      I is  I / I is not a class action suit.
              6. If there are any known related cases, file and serve a notice of related case. (Yoi^ay use
              Date: 01/21/19
              TIONNA DOLIN
                                              (TYI^ OR PRINT NAME)
                                                                                                            ► <r                                ■?*
                                                                                                                     ^[-7r»:.-Trrr?g?.gpAgTVOO*TTngMFV^IlftMy^ ~

                 ----------------------------------------------------------------------NOTICE
                 • Plaintiff must file this cover sheet vrith the first paper filed in the action or proceeding (except small claims cases or cases filed
                    under the Probate Code, Family Code, or Welfare and Institutions Code). (Cal. Rules of Court, rule 3.220.) Failure to file may result
                    in sanctions.
                 • File this cover sheet in addition to any cover sheet required by local court rule.
                 • If this case is complex under rule 3.400 et seq. of the California Rules of Court, you must serve a copy of this cover sheet on all
                    other parties to the action or proceeding.
                 • Unless this is a collections case under rule 3.740 or a complex case, this cover sheet swII be used for statistical purposes onij/. ^ ^ ^

               FormAaoptad lor Mandaory Use                                                                                           Cal. Rlie* of Cout rUcs 2.30.3.220, 3.400>3.403.3.740:
                 juddal Comdl cf CaSlomla
                                                                             CIVIL CASE COVER SHEET                                           CaL Sianoarts ol Judbal AOniriauation. m 3.10
                  CM-O10(Rev.JUy 1,2007)                                                                                                                                wiiYw.eourtinto.ca.gov
    Case 2:19-cv-01569-MRW Document 1-1 Filed 03/04/19 Page 17 of 60 Page ID #:27


                                                                                                                                     CM-010
                                   INSTRUCTIONS ON HOW TO COMPLETE THE COVER SHEET
To Plaintiffs and Others Filing First Papers. If you are filing a first paper (for example, a complaint) in a civil case, you must
complete and file, along with your first paper, the Civil Case Cover Sheet contained on page 1. This information will be used to compile
statistics about the types and numbers of cases filed. You must complete items 1 through 6 on the sheet. In item 1. you must check
one box for the case type that best describes the case. If the case fits both a general and a more specific type of case listed in item 1,
check the more specific one. If the case has multiple causes of action, check the box that best indicates the primary cause of action.
To assist you in completing the sheet, examples of the cases that belong under each case type in item 1 are provided below. A cover
sheet must be filed only with your initial paper. Failure to file a cover sheet with the first paper filed in a civil case may subject a parly,
its counsel, or both to sanctions under rules 2.30 and 3.220 of the California Rules of Court.
To Parties In Rule 3.740 Collections Cases. A "collections case" under rule 3.740 is defined as an action for recovery of money
owed in a sum stated to be certain that is not more than $25,000, exclusive of interest and attorney's fees, arising from a transaction in
which property, services, or money was acquired on credit. A collections case does not include an action seeking the following: (1) tort
damages. (2) punitive damages. (3) recovery of real property, (4) recovery of personal property, or (5) a prejudgmenl writ of
attachment. The identification of a case as a rule 3.740 collections case on this form means that H will be exempt from the general
time-for-service requirements and case management rules, unless a defendant files a responsive pleading. A rule 3.740 collections
case will be subject to the requirements for service and obtaining a judgment in rule 3.740.
To Parties in Complex Cases. In complex cases only, parties must also use the Civil Case Cover Sheet to designate whether the
case is complex. If a plaintiff believes the case is complex under rule 3.400 of the California Rules of Court, this must be indicated by
completing the appropriate boxes in items 1 and 2. If a plaintiff designates a case as complex, the cover sheet must be sen/ed with the
complaint on all parties to the action. A defendant may file and serve no later than the time of its first appearance a joinder in the
plaintiffs designation, a counter-designation that the case is not complex, or, if the plaintiff has made no designation, a designation that
the case is complex.
                                                           CASE TTPES AND EXAMPLES
Auto Tort                                        Contract                                           Provisionally Complex Civil Litigation (Cai.
     Auto (22)-Personal Injury/Property              Breach of Contract/Warranty (06)               Rules of Court Rules 3.400-3.403)
           OamageATVrongful Death                         Breach of Rentat/Lease                         AntHrusl/Trade Regulation (03)
     Uninsured Motorist (46) (if the                          Contract (nor unlawful detainer            Construction Defect (10)
           case /nvoA'es an uninsured                             or wrongful evidion)                   Claims Involving Mass Tort (40)
          motorist daim subject to                        Contract/Warranty Breaclv-^ller                Securities Litigation (28)
          arbitration, check this item                        Plaintiff (not fraud or negligence)        Environmental/Toxic Tort (30)
          instead of Auto)                                Negligent Breach of Contract/                  Insurance Coverage Claims
Other Pi/PD/WD (Personal Injury/                              Warranty                                       (arising from provisionally complex
Property Oamage/Wrongful Death)                           Other Breach of ContractANarranly                  case type listed above) (41)
Tort                                                 Collections (e.g., money owed, open             Enforcement of Judgment
     Asbestos (04)                                        book accounts) (09)                            Enforcement of Judgment (20)
          Asbestos Property Damage                        Collection Case^eller Plaintiff                    Abstract of Judgment (Out of
          Asbestos Personal Injury/                       Other Promissory Note/Coilections                        County)
                Wrongful Death                                Case                                           Confession of Judgment (non-
     Product Liability (not asbestos or              Insurance Coverage (nof provisionally                         domestic relations)
          fox/c/env/ronmenfa/) (24)                       complex) (18)                                      Sister State Judgment
     Medical Malpractice (45)                            Auto Subrogation                                    Administrative Agency Award
          Medical Malpractice-                            Other Coverage                                         (not unpaid taxes)
                Physicians & Surgeons                Other Contract (37)                                     Petition/Certification of Entry of
          Other Professional Health Care                  Contractual Fraud                                     Judgment on Unpaid Taxes
                Malpractice                               Other Contract Dispute                             Other Enforcement of Judgment
                                                 Real Property                                                     Case
     Other PI/PD/V\® (23)
          Premises Liability (e.g., slip             Eminent Oomain/lnverse                          Miscellaneous Civil Complaint
                and fall)                                Condemnation (14)                               RICO (27)
          Intentional Bodily Injury/PDA/VD          Wrongful Eviction (33)                               Other Complaint (nof specified
                (e.g., assault, vandalism)                                                                   above) (42)
                                                     Other Real Property (e.g., quiet title) (26)
          Intentional Infliction of                                                                          Declaratory Relief Only
                                                         Writ of Possession of Real Property
                Emotional Distress                                                                           Injunctive Relief Only (non­
                                                          Mortgage Foreclosure
          Negligent Infliction of                                                                                  harassment)
                                                         Quiet Title
                Emotional Distress                                                                           Mechanics Lien
                                                         Other Real Property (not eminent
          Other Plfl^o/WD                                                                                    Other Commercial Complaint
                                                         domain, landlordAenant, or
Non-Pl/PD/WD (Other) Tort                                foradosure)                                               Case (non-lortA)on-complex)
                                                 Unlawful Detainer                                           Other Civil Complaint
     Business Torl/Unfair Business
                                                                                                                  (non-tort/hon-comptex)
        Practice (07}                               Commercial (31)
                                                                                                     Miscellaneous Civil Petition
     Civil Rights (e.g., discrimination,             Residential (32)                                    Partnership and Corporate
         false arrest) (not dvil                     Drugs (38) (// the case involves illegal                Governance (21)
          harassment) (08)                                drugs, check this item; otherwise,             Other Petition (nof specified
     Defamation (e.g., slander, libel)                   report as Commerdal or Residential)                 above) (43)
           (13)                                  Judicial Review                                             Civil Harassment
     Fraud (16)                                     Asset Forfeiture (05)                                    Workplace Violence
     Intellectual Property (19)                      Petition Re; Arbibation Award (11)                      Etder^ependent Adult
     Professional Negligence (25)                    Writ of Mandate (02)                                          Abuse
         Legal Malpractice                              Writ-Admtnistralive Mandamus                         Election Contest
         Other Professional Malpractice                 Writ-Mandamus on Limited Court
                                                                                                             Petition for Name Change
             (nof medicaf or legal)                         Case Matter                                      Petition for Relief Frem Late
      Other Non-PI/PO/WD Tori (35)                      Writ-Other Limited Court Case                              Claim
Employment                                                  Review                                           Other Civil Petition
    Wrongful Termination (36)
                                                     Other Judicial Review (39)
    Other Employment (15)                               Review of Health Obtcer Order
                                                        Notice of Appeal-Labor
                                                            Commissioner Appeals
CM.O10 (Rev. Jiiy 1.3007]                                                                                                                Page 2 of 2
                                                     CIVIL CASE COVER SHEET
       Case 2:19-cv-01569-MRW Document 1-1 Filed 03/04/19 Page 18 of 60 Page ID #:28



 SHORT TaiEiShcpard v. FORD MOTOR COMPAMY; AJRPORT MARINA FORD; and DOES                                   CASE ^A.lUBER
               I through 10 inclusive


                               CIVIL CASE COVER SHEET ADDENDUM AND
                                       STATEMENT OF LOCATION
                (CERTIFICATE OF GROUNDS FOR ASSIGNMENT TO COURTHOUSE LOCATION)
               This form is required pursuant to Local Rule 2.3 in all new civil case filings in the Los Angeles Superior Court




      Step 1: After completing the Civil Case Cover Sheet (Judicial Council form CM-OIO), find the exact case type in
              Column A that corresponds to the case type indicated in the Civil Case Cover Sheet.


      Step 2: In Column B, check the box for the type of action that best describes the nature of the case.


      Step 3: In Column C, circle the number which explains the reason for the court filing location you have
              chosen.

                                            Applicable Reasons for Choosing Court Filing Location (Column C)

1. Class actions must be filed in the Stanley Mosk Courthouse. Central District.            7. Location where petitioner resides.

2. Permissive filing in central district.                                                   8. Location wherein defendant/respondent functions wholly.

3. Location where cause of action arose.                                                     9. Location where one or more of the parties reside.

4. Mandatory personal injury filing in North District.                                      10. Location of Labor Commissioner Office.
                                                                                            11. Mandatory filing location (Hub Cases - unlawful detainer, limited
5. Location where performance required or defendant resides.
                                                                                            non-collection, limited collection, or personal injury).
6. Location of property or permanently garaged vehicle.




                                                                                    ,*• V
                                                                                                                                                               C
                  ■- ; .Ciyil,Case Cover Sheet .; cv             .                        Type of.Action                                            Applicable Reasots r
                           '. Xalegpry_No.         i             -■              . ■;;::-.:(Checkprtyor>e)                                           See Step 3 Above

                             Auto (22)                 □ A7100 Motor Vehicle - Personal Injury/Property DamageAArrongful Death                      1. 4.11

   ~ "5
   3 O
   < ►-              Uninsured Motorist (46)           □ A7110 Personal Injury/Property OamageAMrongful Death - Uninsured Motorist                  1.4.11


                                                       □ A6070 Asbestos Property Damage                                                             1.11
                          Asbestos (04)
                                                       O A7221 Asbestos - Personal InjuryAMrongful Death                                            1.11
    <0 o
    a.
                       Product Liability (24)          □ A7260 Product Liabilily (not asbestos or toxic/errvironmentai)                             1.4.11
    S £
   ^    ca
    £• Q                                               □ A7210 Medical Malpractice - Physicians & Surgeons                                          1.4.11
   f-2              Medical Malpractice (45)
                                                       D A7240 Other Professional Health Care Malpractice
                                                                                                                                                    1.4.11
        o
    § 5
    «2                                                 □ A7250 Premises Liability (e.g.. slip and fall)
        *3                                                                                                                                          1.4.11

   it
   5
        ni
        o
                         other Personal
                         Injury Property
                        Damage Wron^ul
                                                       □ A7230 intentional Bodily Injury/Property OamageANrongful Death (e.g..
                                                               assault, vandalism, etc.)
                                                                                                                                                    1.4.11

                                                                                                                                                    1.4, 11
                           Death (23)                  □ A7270 Intentional Infliction of Emotional Distress
                                                                                                                                                    1. 4. 11
                                                       □ A7220 Other Personal Injury/Property DamageAVrongful Death




   LACIV109 (Rev 2/16)                                 CIVIL CASE COVER SHEET ADDENDUM                                                        Local Rule 2.3
   LASC Approved 03-04                                    AND STATEMENT OF LOCATION                                                                 Page-1 of 4
      Case 2:19-cv-01569-MRW Document 1-1 Filed 03/04/19 Page 19 of 60 Page ID #:29



                                                                                                   Case number
SHORT title; Shepard v. FORD MOTOR COMPANY; AIRPORT MARINA FORD;
                and DOES 1 tlirough 10 inclusive

                              A                                                            B                                               C Applicable
                                                                                    T^e of Action                                       Reasons - See Step 3
                   Civil Case Cover Sheet                                                                                                     Above
                         Category No.                                              {Check only one)

                                                    Q A6029 Other Commercial/Business Tort (not fraud/breach of contract)               1.2.3
                      Busiiress Tort (07)

  .5* "C                                            □ A6005 Civil Righls/Oiscrimination                                                 1,2.3
                       Civil Rights (08)
  s.|
  i. s                 Defamation (13)              □ A6010 Defamation (slander/libet)                                                  1,2,3


                                                    □ A6013 Fraud (no contract)                                                         1. 2. 3
  c a>                    Fraud (16)
  — c

  il                                                □ A6017 Legal Malpractice                                                           1.2,3

  I
  c E
                 Professional Negligence (25)
                                                    □ A6050 Other Professional Malpractice (not medical or legal)                       1, 2. 3

  O        C9
  z o                                               □ A6025 Other Non-Personal Injury/Property Damage tort                              1.2.3
                           Other (35)

                                                    □ A6037 Wrongful Termination                                                        1.2.3
                   Wrongful Termination (36)
      01
      E                                                                                                                                  1.2.3
      >>                                            □ A6024 Other Employrrrent Complaint Case
      Q.            Other Employment (15)                                                                                                10
                                                    □ A6109 Labor Commissioner Appeals
      E
    ui

                                                    0 A6004 Breach of Rental/Lease Contract (not unlawful detainer or wrongful           2.5
                                                            eviction)
                  Breach of Contract/Warranty                                                                                            2.5
                                                     □ A6008 Contract/Warranty Breach -Seller Plaintiff (no fraud/negligence)
                              (06)                                                                                                       1.2.5
                        (not insurance)              □ A6019 Negligent Breach of Contract/Warranty (no fraud)
                                                                                                                                         1.2.5
                                                     □ A6028 Other Breach of Contract/Warranty (not fraud or negligence)


      ■5                                             □ A6002 Collections Case-Seller Plaintiff                                           5.6.11
      ra
                        Collections (09)                                                                                                 5.11
      e                                              □ A6012 Other Promissory Note/Collections Case
      o
      o                                              □   A6034 Collections Case-Purchased Debt (Charged Off Consumer Debt                5. 6.11
                                                               Purchased on or after January 1. 2014)   ________________

                                                     □ A6015 Insurance Coverage (not complex)                                            1.2. 5.8
                    Insurance Coverage (18)

                                                     □ A6009 Contractual Fraud                                                           1.2.3.5

                                                     □ A6031 Tortious Interference                                                        1.2, 3.5
                       Other Contract (37)
                                                     a A6027 Other Contract Oispute(not breacMnsurance/fraud/negligence)                  1.2. 3. 8.9


                     Eminent Domain/Inverse          □ A7300 Eminent Domain/Condemnation                Number of parcels.                2.6
                       Condemnation{14)

                                                     □ A6023 Wrongful Eviction Case                                                       2.6
       O              Wrongful Eviction (33)
       s
      a.                                                                                                                                  2.6
                                                      □ A6018 Mortgage Foreclosure
       a
      a:                                              □ A6032 Quiet Title                                                                 2.6
                     Other Real Property (26)
                                                      Q A6060 Other Real Property (not emirient domain, landlord/tenant, foreclosure)     2.6


                  Unlawful Detainer-Commercial        0 A6021 Unlawful Detainer-Commercial (not drugs or wrongful eviction)               6.11
                                (31)
       e
       m           Unlawrful Detainer-Residential     D A6020 Unlawful Detainer-Residential (not drugs or wrongful eviction)              6.11
                                132)
       o
           3           Unlawful Detainer-             □ A6020F Unlawful Delainer-Post-Foredosure                                          2.6.11
                      Post-Foreclosure (34)
       JS
       e                                              □ A6022 Unlawful Detainer-Drugs                                                      2, 6.11
       3           Unlawful Detainer-Drugs (38)



  LACfV 109 (Rev 2/16)
                                                    CIVIL CASE COVER SHEET ADDENDUM                                                     Local Rule 2.3

  LASC /Approved 03-04                                 AND STATEMENT OF LOCATION                                                              Page 2 of 4
   Case 2:19-cv-01569-MRW Document 1-1 Filed 03/04/19 Page 20 of 60 Page ID #:30



SHORT TITLE: Shepard V. FORD MOTOR COMPANY; AIRPORT MARINA FORD;                               CASE NUMBER

              and DOES I llirough 10 inclusive

                              A                                                         B                               C Applicable
                  Civil-Case Cover Sheet                                         Type of Action                      Reasons - See Slep 3
                        Category No.                                            (Check only one)                           Above


                    Asset Forfeiture (05)        □ A6108 Asset Forfeiture Case                                       2. 3.6


                 Petition re Arbitration (11)    Q   A6115 Petition to CompeiyConfimWacale Arbitration               2. 5
    5
    o
   •>o                                                                                                               2.8
                                                 □ A6151 Writ - Administrative Mandamus
   o:



   i
                    Writ of Mandate (02)         □ A6152 Writ • Mandamus on Limited Court Case Matter                2

                                                 □ A6153 Writ • Other Limited Court Case Review                      2


                 Other Judicial Review (39)      □ A6150 OtherWrit/Judicial Review                                   2.8


               /kntitmst/Trade Regulation (03)   O A6003 Antitnist/TradeRegulalion                                   1.2.8

   •I                                                                                                                1,2.3
   i              Construction Defect (10)

                 Claims Involving Mass Tort
                                                 D A6007 Construction Defect


    S                       (40)
                                                 □ A6X6 Claims Involving Mass Tort                                   1,2.8
    Q.
   E
   o                                             □   A6035 Securities Litigation Case                                 1.2.8
   u              Securities Litigation (28)

   t                     ToxicTort                                                                                    1.2. 3.8
    g                Environmental (30)
                                                 □ A6036 Toxic Tort/Environmental

    o            Insurance Coverage Claims       □ A6014 Insurance Coverage/Subrogalion (complex case only)           1.2.5.8
   Q.              from Complex Case (41)

                                                 □ A6t41 Sister State Judgment                                        2. 5.11

                                                 □   A6160 Abstract of Judgment                                       2.6
  g g                                            □ A6107 Confession of Judgment (non-domestic relations)             2.9
  E E                   Enforcement
  0) cn
                      of Judgment (20)           □   A6140 AdministrativeAgencyAward (not unpaid taxes)               2.8
  £
  |g *0                                          □ A6114 Petition/Cenificate for Entry of Judgment on Unpaid Tax      2.8

                                                 Q   A6112 Other Enforcement of Judgment Case                         2. 8.9


                          RICO (27)              □ A6033 Racketeering (RICO) Case                                     1.2.8
         <2
                                                 □   A6030 Declaratory Relief Only                                    1.2.8

                     Other Complaints            □   A6040 Ir^uncthre Relief Only (not domestic/harassment)           2.8
  so             (Not Specified Above) (42)      □ - A6011 Other Commercial Complaint Case (non-tort/non-complex)     1, 2. 8
         o                                       □ A6000 Otha- Civil Complaint (non-tort/non-complex)                 1.2.8

                   Partnersrtp Corporation                                                                            2.8
                                                 □   A6113 Partnership and Corporate Governance Case
                      Governance (21)

                                                 □   A6121 Civil Harassment                                           2.3.9

  ii                                             □   A6123 Workplace Harassment                                       2. 3,9


  il                 Other Petitions (Not
                                                 □   A6l 24 Elder/Dependent Adult Abuse Case                          2. 3.9



  a                 Specified Above) (43)        □
                                                 □
                                                     A6igo Election Contest
                                                     A5110 Petition for Change of Name/Change of Gender
                                                 □ A6170 Petition for Relief from Late Claim Law
                                                                                                                      2

                                                                                                                      2.7

                                                                                                                      2. 3. 8
                                                 □ A61X Other Civil Petition                                          2.9




 LACIV109 (Rev 2/16)                             CIVIL CASE COVER SHEET ADDENDUM                                    Local Rule 2.3

 LASC Approved 03-04                                AND STATEMENT OF LOCATION                                            Page 3 of 4
    Case 2:19-cv-01569-MRW Document 1-1 Filed 03/04/19 Page 21 of 60 Page ID #:31



 SHORT TITIE; Shepard v. FORD MOTOR COMPANY; AIRPORT MARfNA FORD;                  CASE NUMBER

              ajid DOES I ilirougli 10 inclusive


Step 4: Statement of Reason and Address: Check the appropriate boxes for the numbers shown under Column C for the
        type of action that you have selected. Enter the address which is the basis for the filing location, including zip code.
        (No address required for class action cases}.

                                                                AODRESS;
   REASON:                                                      5880 Centinela Avenue
    rj1.?)2.G3.D4.K5.Q6.D7. 0 8.0 9.010.011.



   OTY:                                 STATE;     ZiPCOOfc

   Los Angeles                          CA         90045
                                                                                                                                     f

Step 5: Certification of Assignment: I certify thatthis case is properly filed in the Central                       District of
        the Superior Court of California, County of Los Angeles (Code Civ. Proc., §392 et seq., and Local Rule 2.3{a)(l){E)l.



                                                                              C
  Dated: 01/21/19
                                                                                {SIGNATURE OF ATTORNEY/FILING PARTY)




  PLEASE HAVE THE FOLLOWING ITEMS COMPLETED AND READY TO BE FILED IN ORDER TO PROPERLY
  COMMENCE YOUR NEW COURT CASE;

      1. Original Complaint or Petition.
      2. If filing a Complaint, a completed Summons form for issuance by the Clerk.
      3. Civil Case Cover Sheet, Judicial Council form CM-010.

      4.   Civil Case Cover Sheet Addendum and Statement of Location form, LACIV 109, LASC Approved 03*04 (Rev.
           02/16).
      5. Payment in full of the filing fee, unless there is court order fw waiver, partial or scheduled payments.
      6. A signed order appointing the Guardian ad Litem, Judicial Council form CIV-OI0, if the plaintiff or petitioner is a
         minor under 18 years of age will be required by Court in order to issue a summons.

      7. Additional copies of documents to be conformed by the Clerk. Copies of the cover sheet and this addendum
         must be served along with the summons and complaint, or other initiating pleading in the case.




  LACIV 109 (Rev 2/16}                 CIVIL CASE COVER SHEET ADDENDUM                                              Local Rule 2.3
  LASC Af^ved 03*04                       AND STATEMENT OF LOCATION                                                    Page 4 of 4
Case 2:19-cv-01569-MRW Document 1-1 Filed 03/04/19 Page 22 of 60 Page ID #:32




                                VOLUNTARY EFFICIENT LITIGATION STIPULATIONS



       m             \9i
                     te
 Superior Court of California
                                   The Early Organizational Meeting Stipulation, Discovery
                                Resolution Stipulation, and Motions in Limine Stipulation are

 County of Los Angeles
                                voluntary stipulations entered into by the parties. The parties
                                may enter into one, two, or all three of the stipulations;
                                however, they may not alter the stipulations as written,
  LAC BA                        because the Court wants to ensure uniformity of application.
 Los Angetes County
 Bar Association                These stipulations are meant to encourage cooperation
 Litigation Section

 Los Angeles County
                                between the parlies and to assist in resolving issues in a
 Bar Association Labor and
 Employment Law Section         manner that promotes economic case resolution and judicial
                                efficiency.
  Q     '7 Cfgirrjtticw'i
         ■ Aii'jc'lTjia'fl
           si tea i»n;ckt
                                    The    following organizations     endorse    the   goal of
 Consumer Attorneys
 Association of Los Angeles     promoting efficiency in litigation and ask that counsel
                                consider using these stipulations as a voluntary way to
                                promote communications and procedures among counsel

  w                             and with the court to fairly resolve issues in their cases.

                                ALos Angeles County Bar Association Litigation Section^
 Southern Califemia
 Deferoe Courtsel
                                              # Los Angeles County Bar Association
                                              Labor and Employment Law Section^

 Association of
 Business Trial Lawyers             ^Consumer Attorneys Association of Los Angeles4


                                          ^Southern California Defense Counsel^


                                          ^Association of Business Trial Lawyers^

 Callfomla Employment
 Lawyers Association
                                      ^California Employment Lawyers Association^


      LACIV230(NEW)
      LASC Approved 4-11
      For Optional Use
 Case 2:19-cv-01569-MRW Document 1-1 Filed 03/04/19 Page 23 of 60 Page ID #:33




KAME At<0 AQOAESS of AI'ORMET ORFaNI Y WIInOUT AnoRNET                 SIASEBAHNUVSUl                  *J ' •*   F0« Sump




          TELEPHOte NO.:                                 FAX KO. (Optional);
 E-MAIL ADDRESS (OpUonat):
    ATTORNEY FOR (Name):

SUPERIOR COURT OF CALIFORNIA. COUNTY OF LOS ANGELES
COURTHOUSE ADDRESS:


PLAINTIFF:


DEFENDANT:


                                                                                        CASE NUMBER;
                     STIPULATION - DISCOVERY RESOLUTION

       This stipulation is intended to provide a fast and informal resolution of discovery issues
       through limited paperwork and an informal conference with the Court to aid In the
       resolution of the issues.

       The parties agree that:

       1. Prior to the discovery cut-off in this action, no discovery motion shall be filed or heard unless
          the moving party first makes a written request for an Informal Discovery Conference pursuant
          to the terms of this stipulation.

       2. At the Informal Discovery Conference the Court will consider the dispute presented by parties
          and determine whether it can be resolved informally. Nothing set forth herein will preclude a
          party from making a record at the conclusion of an Informal Discovery Conference, either
          orally or in writing.

       3. Following a reasonable and good faith attempt at an informal resolution of each issue to be
          presented, a party may request an Informal Discovery Conference pursuant to the following
          procedures:

                   a. The party requesting the Informal Discovery Conference will:

                       i.     File a Request for Informal Discovery Conference with the clerk’s office on the
                              approved form (copy attached) and deliver a courtesy, conformed copy to the
                              assigned department;

                      li.      Include a brief summary of the dispute and specify the relief requested; and

                     iii.     Serve the opposing party pursuant to any authorized or agreed method of service
                              that ensures that the opposing party receives the Request for Informal Discovery
                              Conference no later than the next court day following the filing.

                   b. Any Answer to a Request for Informal Discovery Conference must

                       i.     Also be filed on the approved form (copy attached);

                      ii.      Include a brief summary of why the requested relief should be denied;
        LACIV 036 (new)
        LASC Approved 04/11                     STIPULATION - DISCOVERY RESOLUTION
        For Optional Use                                                                                            page 1 of 3
Case 2:19-cv-01569-MRW Document 1-1 Filed 03/04/19 Page 24 of 60 Page ID #:34



  shot: iiTi.c                                                                   CAi.'.Kuuscr.
                                                                                                             I



                 iii.   Be filed within two (2) court days of receipt of the Request; and

                 jv.    Be served on the opposing party pursuant to any authoriEed or agreed upon
                        method of service that ensures that the opposing party receives the Answer no
                        later than the next court day following the filing.

         c. No other pleadings, including but not limited to exhibits, declarations, or attachments, will
            be accepted.

         d. If the Court has not granted or denied the Request for Informal Discovery Conference
            within ten (10) days following the filing of the Request, then it shall be deemed to have
            been deni^. If the Court acts on the Request, the parties will be notified whether the
            Request for Informal Discovery Conference has been granted or denied and, if granted,
            the date and time of the Informal Discovery Conference, which must be within twenty (20)
            days of the filing of the Request for Informal Discovery Conference.

         e. If the conference is not held within twenty (20) days of the filing of the Request for
            Informal Discovery Conference, unless extended by agreement of the parties and the
            Court, then the Request for the Informal Discovery Conference shall be deemed to have
            been denied at that time.

  4. If (a) the Court has denied a conference or (b) one of the time deadlines above has expired
     without the Court having acted or (c) the Infomial Discovery Conference is concluded without
     resolving the dispute, then a party may file a discovery motion to address unresolved issues.

  5. The parties hereby further agree that the time for making a motion to compel or other
     discovery motion is tolled from the date of filing of the Request for Informal Discovery
     Conference until (a) the request is denied or deemed denied or (b) twenty (20) days after the
     filing of the Request for Informal Discovery Conference, whichever is eartier, unless extended
     by Order of the Court

         It is the understanding and intent of the parties that this stipulation shall, for each discovery
         dispute to which it applies, constitute a writing memorializing a "specific later date to which
         the propounding [or demanding or requesting] party and the responding party have agreed in
         writing,” within the meaning of Code Civil Procedure sections 2030.300(c), 2031.320(c), and
         2033.290(c).

   6. Nothing herein will preclude any party from applying ex parte for appropriate relief, including
      an order shortening time for a motion to be heard concerning discovery.

   7. Any party may terminate this stipulation by giving twenty-one (21) days notice of intent to
      terminate the stipulation.

   8. References to "days" mean calendar days, unless othenwise noted. If the date for performing
      any act pursuant to this stipulation falls on a Saturday, Sunday or Court holiday, then the time
      for performing that act shall be extended to the next Court day.



   LACIV036(new)
   LASC Approved 04/11             STIPULATION - DISCOVERY RESOLUTION
   ForOptioral Use                                                                                Page 2 of 3
Case 2:19-cv-01569-MRW Document 1-1 Filed 03/04/19 Page 25 of 60 Page ID #:35



                                                                    CAE'NUMf
  SHORT TITl£




  The following parties stipulate:

  Date;
                                                     r
                 (TYPE OR PRINT NAME)                             (ATTORNEY FOR PLAINTIFF)
  Date:
                 (TYPE OH PRINT NAME)                            (ATTORNEY FOR DEFENDANT)

  Date:
                 (TYPE OR PRINT NAME)                            (ATTORNEY FOR DEFENDANT)
  Date:
                 (TYPE OR PRINT NAME)                            (ATTORNEY FOR DEFENDANT)

  Date:
                                                     >
                  (TYPE OR PRINT NAME)                    (ATTORNEY FOR                          j

  Date:
                  (TYPE OR PRINT NAME)                    (ATTORNEY FOR
   Date:
                  (TYPE OR PRINT NAME)                    (ATTORNEY FOR                          )




    LAaV036(new)
    LASC Approved 04/11           STIPULATION - DISCOVERY RESOLUTION
    For Optional Use                                                                         Page 3 of 3
  Case 2:19-cv-01569-MRW Document 1-1 Filed 03/04/19 Page 26 of 60 Page ID #:36




HAM£A><OA30fiESSOF«knOnNEYORPARTVM:HOUT AnoRHCY                 STATEEUnMIMBER               Pr*w*4 la CUik'tft* Sin^




          TELEPHONE NO.:                          PAX NO. (Optional):
 E-MAIL ADDRESS (OptkmaS):
    ATTORNEY FOR IName):
SUPERIOR COURT OF CALIFORNIA, COUNTY OF LOS ANGELES
COURTHOUSE ADDRESS:

PLAINTIFF:

DEFENDANT:

                                                                                     CASENIAQER:
             STIPULATION - EARLY ORGANIZATIONAL MEETING

      This stipulation is intended to encourage cooperation among the parties at an early stage in
      the litigation and to assist the parties In efficient case resolution.

      The parties agree that:

       1. The parties commit to conduct an initial conference (in-person or via teleconference or via
          videoconference) within 15 days from the date this stipulation is signed, to discuss and consider
          whether there can be agreement on the following".

             a. Are motions to challenge the pleadings necessary? If the issue can be resolved by
                amendment as of right, or if the Court would allow leave to amend, could an amended
                complaint resolve most or all of the Issues a demurrer might otherwise raise? If so, the parties
                agree to work through pleading issues so that a demurrer need only raise issues they cannot
                resolve. Is the issue that the defendant seeks to raise amenable to resolution on demurrer, or
                would some other type of motion be preferable? Could a voluntary targeted exchange of
                documents or information by any party cure an uncertainty In the pleadings?

             b. Initial mutual exchanges of documents at the "core" of the litigation. (For example, in an
                employment case, the employment records, personnel file and documents relating to the
                conduct in question could be considered “core." In a personal injury case, an incident or
                police report, medical records, and repair or maintenance reconls could be considered
                “core."):

             c. Exchange of names and contact information of witnesses;

             d. Any insurance agreement that may be available to satisfy part or all of a judgment, or to
                indemnify or reimburse for payments made to satisfy a judgment;

             e. Exchange of any other information that might be helpful to facilitate understanding, handling,
                or resolution of the case In a manner that preserves objections or privileges by agreement;

             f.   Controlling issues of law that, if resolved early, will promote efficiency and economy in other
                  phases of the case. Also, when and how such issues can be presented to the Court;

             g- Whether or w/hen the case should be scheduled with a settlement officer, what discovery or
                court ruling on legal issues is reasonably required to make settlement discussions meaningful,
                and vyhether the parties wish to use a sitting judge or a private mediator or other options as

                        MU          STIPULATION - EARLY ORGANIZATIONAL MEETING
       For Optional Use                                                                                           Page 1 012
Case 2:19-cv-01569-MRW Document 1-1 Filed 03/04/19 Page 27 of 60 Page ID #:37



 I SHoni                                                                           CASE K-uu: Vv
 i



                discussed In the "Alternative Dispute Resolution (ADR) Information Package" served with the
                complaint;

           h. Compulation of damages, including documents, not privileged or protected from disclosure, on
              which such computation is based;

           i.   Whether the case Is suitable for the Expedited Jury Trial procedures (see information at
                www.tacourtora under “Civir and then under “General Information”).

     2.         The time for a defending party to respond to a complaint or cross>complaint will be extended
                to                         for the complaint, and                             for the cross-
                         (INSERT DATE)                                       (II^ERT DATE)
                complaint, which is comprised of the 30 days to respond under Government Code § 68616(b),
                and the 30 days permitted by Code of Civil Procedure section 1054(a), good cause having
                been found by the Civil Supervising Judge due to the case management benefits provided by
                this Stipulation. A copy of the General Order can be found at www.lacourt.ora under “Civir,
                click on “General Information”, then click on “Voluntary EfTicient Litigation Stipulations”.

     3.         The parties will prepare a joint report titled "Joint Status Report Pursuant to initial Conference
                and Early Organizational Meeting Stipulation, and If desired, a proposed order summarizing
                results of their meet and confer and advising the Court of any way it may assist the parties’
                efficient conduct or resolution of the case. The parties shall attach the Joint Status Report to
                the Case Management Conference statement, and file the documents when the CMC
                statement is due.

     4.         References to "days” mean calendar days, unless otherwise noted. If the date for performing
                any act pursuant to this stipulation falls on a Saturday, Sunday or Court holiday, then the time
                for performing that act shall be extended to the next Court day

     The following parties stipulate:

     Date:
                                                                  >
                   (TYPE OR PRINT NAME)                                       (ATTORNEY FOR PLAINTIFF)
     Date:
                                                                  >
                   (TYPE OR PRINT NAME)                                      (ATTORNEY FOR DEFENDANT)
     Date:
                                                                  >
                   (TYPE OR PRINT NAME)                                      (ATTORNEY FOR DEFENDANT)
     Date:
                                                                  >

                   (TYPE OR PRINT NAME)                                      (ATTORNEY FOR DEFENDANT)
     Date:

                   (TYPE OR PRINT NAME)                                 (ATTORNEY FOR
     Date:

                   (TYPE OR PRINT NAME)                                 (ATTORNEY FOR                          J
     Date:
                                                                  >
                   (TYPE OR PRINT NAME)                                 (ATTORNEY FOR


     LACiVZ2S(Rev 02/15)
     LASC Approved 04/11       STIPULATION ~ EARLY ORGANIZATIONAL MEETING                                 Page 2 or 2
 Case 2:19-cv-01569-MRW Document 1-1 Filed 03/04/19 Page 28 of 60 Page ID #:38




KAM£ At« OORSSSOF ATIORNSY OA PARTY MTHOUT AHORSEV;                 STATE BAR NUUSCR                                Ua CSaA'a Fl« Sump




           TELEPHONE NO.:                              FAX NO. {Optional^
 E-MAIL AJ)ORESS (OpUonal):
    ATTORNEY FOR (Namel:
SUPERIOR COURT OF CALIFORNIA. COUNTY OF LOS ANGELES
COURTHOUSE ADDRESS:

PLAINTIFF:

DEFENDANT:

                                                                                                    CASE muistiq.
                     INFORMAL DISCOVERY CONFERENCE
               (pursuant to the Discovery Resolution Stipulation of the parties)
      1. This document relates to:
                  □          Request for Informal Discovery Conference
                  □          Answer to Request for Informal Discovery Conference
      2. Deadline for Court to decide on Request:_____________                           (insert date 10 calendar days following filing of
             (he Request).

      3. Deadline for Court to hold Informal Discovery Conference:                                              (Insert date 20 calendar
             days following (Ing of the Request).

      4. For a Request for Informal Discovery Conference, briefly describe-the nature of the
         discovery dispute, including the facts and legal arguments at issue. For an Answer to
         Request for informal Discovery Conference, briefly describe why the Court should deny
         the requested d[scovery, including the facts and legal arguments at issue.




                                                                                                                                         I




                                                                                                                                         !




       LACIV094(new)
       LASC Approved 04/11
                                             INFORMAL DISCOVERY CONFERENCE
       For Optirmal Use                (pursuant to the Discovery Resolution Stipulation of the parties)
 Case 2:19-cv-01569-MRW Document 1-1 Filed 03/04/19 Page 29 of 60 Page ID #:39




HJUE tjo AooRCss w ArroRNSY ofl RARtY wnitMT xnoRxrr                S1ATEOAA»(Uva£A                  1v   Fla S^Jfa^




          TELEPHONE NO.:                               PAX NO. (OpUonat):
 E-MAIL ADDRESS (Optlonat):
    ATTORNEY FOR IName):

SUPERIOR COURT OF CALIFORNIA, COUNTY OF LOS ANGELES
COURTHOUSE ADDRESS:

PLAINTIFF:

DEFENDANT;

                                                                                      CASE NUMBER:
              STIPULATION AND ORDER - MOTIONS IN LIMINE


      This stipulation Is intended to provide fast and informal resolution of evidentiary
      issues through diligent efforts to define and discuss such issues and limit paperwork.


      The parties agree that:

      1. At least       days before the final status conference, each party will provide all other
         parties with a list containing a one paragraph explanation of each proposed motion in
         limine. Each one paragraph explanation must identify the substance of a single proposed
         motion in limine and the grounds for the proposed motion.

      2. The parties thereafter will meet and confer, either in person or via teleconference or
         videoconference, concerning ail proposed motions in limine. In that meet and confer, the
         parties will determine:

             a. Whether the parties can stipulate to any of the proposed motions. If the parties so
                stipulate, they may file a stipulation and proposed order virith the Court.

             b. Whether any of the proposed motions can be briefed and submitted by means of a
                short joint statement of issues. For each motion which can be addressed by a short
                joint statement of issues, a short joint statement of issues must be filed with the Court
                 10 days prior to the final status conference. Each side’s portion of the short joint
                statement of issues may not exceed three pages. The parties will meet and confer to
                agree on a date and manner for exchanging the parties' respective portions of the
                short joint statement of issues and the process for filing the short joint statement of
                issues.

      3. All proposed motions in limine that are not either the subject of a stipulation or briefed via
         a short joint statement of issues will be briefed and filed in accordance \Mth the California
         Rules of Court and the Los Angeles Superior Court Rules.



      LACIV 075 (new)
      LASC Approved 04/11              STIPULATION AND ORDER - MOTIONS IN LIMINE
      For Optk^l Use                                                                                         Page 1 of 2
Case 2:19-cv-01569-MRW Document 1-1 Filed 03/04/19 Page 30 of 60 Page ID #:40



     SMORI IK’-s                                                 CAiE


 I




     The following parties stipulate:
     Date:

                   (TYPE OR PRINT NAME)                      (ATTORNEY FOR PLAINTIFF)
     Date:

                   (TYPE OR PRINT NAME)                     (AHORNEY FOR DEFENDANT)
     Date:

                   (TYPE OR PRINT NAME)                     (ATTORNEY FOR DEFENDANT)
     Date:

                   (TYPE OR PRINT NAME)                     (ATTORNEY FOR DEFENDANT)

     Date:
                                                    >
                   (TYPE OR PRINT NAME)                 (ATTORNEY FOR                      )
     Date:

                   (TYPE OR PRINT NAME)                 (ATTORNEY FOR
     Date:

                   (TYPE OR PRINT NAME)                 (ATTORNEY FOR



     THE COURT SO ORDERS.

        Date:
                                                                  JUDICIAL OFFICER




     LACIV 07S (new)
     LASC Approved 04/t1     STIPULATION AND ORDER - MOTIONS IN LIMINE                  P^2of2
  Case 2:19-cv-01569-MRW Document 1-1 Filed 03/04/19 Page 31 of 60 Page ID #:41




                          Superior Court of California
                            County of Los Angeles




              ALTERNATIVE DISPUTE RESOLUTION (ADR)
                      INFORMATION PACKET


               The person who files a civil lawsuit (plaintiff) must include the ADR information
               Packet with the complaint when serving the defendant. Cross-complainants must
               serve the ADR Information Packet on any new parties named to the action
               together with the cross-complaint.

               There are a number of ways to resolve civil disputes without having to sue
               someone. These alternatives to a lawsuit are known as alternative dispute
               resolution (ADR).

               In ADR, trained, Impartial persons decide disputes or help parties decide disputes
               themselves. These persons are called neutrals. For example, in mediations, the
               neutral is the mediator. Neutrals normally are chosen by the disputing parties or by
               the court. Neutrals can help resolve disputes without having to go to court.




LAADR 005 (Rev. 03/17)
LASC Adopted 10-03
Cal. Rules of Court, rule 3.221
  Case 2:19-cv-01569-MRW Document 1-1 Filed 03/04/19 Page 32 of 60 Page ID #:42




Advantages of ADR
   0 Often faster than going to trial
   » Often less expensive, saving the litigants court costs, attorney's fees and expert fees.
   • May permit more participation, allowing parties to have more control over the outcome.
   • Allows for flexibility in choice of ADR processes and resolution of the dispute.
   • Fosters cooperation by allowing parties to work together with the neutral to resolve the dispute and
      mutually agree to remedy.
   ® There are fewer, if any, court appearances. Because ADR can be faster and save money, It can reduce
      stress.

Disadvantages of ADR - ADR may not be suitable for every dispute.
   • if ADR is binding, the parties normally give up most court protections, including a decision by a judge or
      jury under formal rules of evidence and procedure, and review for legal error by an appellate court.
   • ADR may not be effective if it takes place before the parties have sufficient information to resolve the
      dispute.
   • The neutral may charge a fee for his or her services.
   • If the dispute is not resolved through ADR, the parties may then have to face the usual and traditional
      costs of trial, such as attorney's fees and expert fees.



The Most Common Types of ADR

    •   Mediation

        In mediation, a neutral (the mediator) assists the parties in reaching a mutually acceptable resolution
        of their dispute. Unlike lawsuits or some other types of ADR, the parties, rather than the mediator,
        decide how the dispute is to be resolved.

            ■   Mediation is particularly effective when the parties have a continuing relationship, like
                neighbors or business people. Mediation is also very effective where personal feelings are
                getting in the way of a resolution. This is because mediation normally gives the parties a chance
                to express their feelings and find out how the other sees things.

            ■   Mediation may not be effective when one party is unwilling to cooperate or compromise or
                when one of the parties has a significant advantage in power over the other. Therefore, it may
                not be a good choice if the parties have a history of abuse or victimization.




LAADR005 (Rev. 03/17)
LASC Adopted 10-03
Cal. Rules of Court, rule 3.221

                                                     Page 2 ot 4
  Case 2:19-cv-01569-MRW Document 1-1 Filed 03/04/19 Page 33 of 60 Page ID #:43




            °   Arbitration

                In arbitration, a neutral person called an "arbitrator" hears arguments and evidence from each
                side and then decides the outcome of the dispute. Arbitration is typically less formal than a
                trial, and the rules of evidence may be relaxed. Arbitration may be either "binding" or "non-
                binding." Binding arbitration means the parties \A/aive their right to a trial and agree to accept
                the arbitrator's decision as final. Non-binding arbitration means that the parties are free to
                request a trial if they reject the arbitrator's decision.

                Arbitration is best for cases where the parties want another person to decide the outcome of
                their dispute for them but would like to avoid the formality, time, and expense of a trial. It may
                also be appropriate for complex matters where the parties want a decision-maker who has
                training or experience in the subject matter of the dispute.



            x   Mandatory Settlement Conference (MSC)

                Settlement Conferences are appropriate in any case where settlement is an option.
                Mandatory Settlement Conferences are ordered by the Court and are often held near the date
                a case is set for trial. The parties and their attorneys meet with a judge who devotes his or her
                time exclusively to preside over the MSC. The judge does not make a decision in the case but
                assists the parties in evaluating the strengths and weaknesses of the case and in negotiating a
                settlement.

                The Los Angeles Superior Court Mandatory Settlement Conference (MSC) program is free of
                charge and staffed by experienced sitting civil judges who devote their time exclusively to
                presiding over MSCs. The judges participating in the judicial MSC program and their locations
                are identified in the List of Settlement Officers found on the Los Angeles Superior Court website
                at httD://www.lacourt.org/. This program is available in general jurisdiction cases with
                represented parties from independent calendar (1C) and Central Civil West (CCW) courtrooms.
                In addition, on an ad hoc basis, personal injury cases may be referred to the program on the
                eve of trial by the personal injury master calendar courts in the Stanley Mosk Courthouse or the
                asbestos calendar court in CCW.

                In order to access the Los Angeles Superior Court MSC Program the judge in the 1C courtroom,
                the CCW Courtroom or the personal injury master calendar courtroom must refer the parties to
                the program. Further, ail parties must complete the information requested in the Settlement
                Conference Intake Form and email the completed form to mscdeptl8@iacourt.org.




lAADR 005 (Rev. 03/17)
LASC Adopted 10-03
Cal. Rules of Court, rule 3.221

                                                      Pd9e 3 of 4
  Case 2:19-cv-01569-MRW Document 1-1 Filed 03/04/19 Page 34 of 60 Page ID #:44




Additional Information

To locate a dispute resolution program or neutral in your community:

    ®   Contact the California Department of Consumer Affairs (www.dca.ca.govi Consumer Information
        Center toll free at 800-952-5210, or;
   ■•   Contact the local bar association (http://www.lacba.org/) or;
    ®   Look In a telephone directory or search online for "mediators; or "arbitrators."

There may be a charge for services provided by private arbitrators and mediators.



A list of approved State Bar Approved Mandatory Fee Arbitration programs is available at
http://calbar.ca.gOv/Attornevs/MemberServices/FeeArbitration/ApprovedPrograms.asDX#19



To request information about, or assistance with, dispute resolution, call the number listed below. Or you may
call a Contract Provider agency directly. A list of current Contract Provider agencies in Los Angeles County is
available at the link below.

http://css.lacountv.eov/programs/dispute-resolution-proeram-drp/



                                  County of Los Angeles Dispute Resolution Program
                                          3175 West 6th Street, Room 406
                                             Los Angeles, CA 90020-1798
                                                 TEL: (213) 738-2621
                                                 FAX: (213) 386-3995




LAADR 005 (Rev. 03/17)
LASC Adopted 10-03
Cal. Rules of Court, rule 3.221

                                                      Page 4 o( 4
          Case 2:19-cv-01569-MRW Document 1-1 Filed 03/04/19 Page 35 of 60 Page ID #:45

                                                                                                                                                                               Reserved lor ClerV's File Stamp
                              SUPERIOR COURT OF CALIFORNIA
                                 COUNTY OF LOS ANGELES
COURTHOUSE ADDRESS:                                                                                                                                                                      FILED
Stanley Mosk Courthouse                                                                                                                                                       Supaibf Coijil of California
                                                                                                                                                                               ODunlyol LosAngafe'i
111 North Hill Street, Los Angeles, CA 90012
                                                                                                                                                                                     01/22/2019
                                                                                                                                                                     Sncnr? k Cu-yr. i.-vjrjf.x:           Co.h of Cd-j"
                                 NOTICE OF CASE ASSIGNMENT
                                                                                                                                                                       by:           Krtsliha Vargas             L^’-jVy
                                            UNLIMITED CIVIL CASE

------------------------------------------------ --------------------------------------------------------------------------------------------------------      CASE NUMBER:

Your case is assigned for all purposes to the judicial officer indicated below. 19STCV02254


                                                THIS FORM IS TO BE SERVED WITH THE SUMMONS AND COMPLAINT

                           ASSIGNED JUDGE                                           DEPT               ROOM                                                 assigned judge                       DEPT            ROOM
   /           Mel Red Recana                                                      45




        Given to the Piaintif[7Cross-Compiainant/Attomey of Record                                                                Sherri R. Carter, Executive Officer / Clerk of Court
                                                                                                                                                     Bv Kristina Vargas                                            Deputy Clerk
        on 01/26/2019
                                  (Date)
LACIV 190 (Rev 6/18)                                  NOTICE OF CASE ASSIGNMENT - UNLIMITED CIVIL CASE
LASC Approved 05/06
      Case 2:19-cv-01569-MRW Document 1-1 Filed 03/04/19 Page 36 of 60 Page ID #:46


                                   Instructions for handling                unlimited civil cases

The following critical provisions of the California Rules of Court, Title 3, Division 7, as applicable in the Superior Court, are summarized
for your assistance.

APPLICATION
The Division 7 Rules were effective January 1,2007. They apply to all general civil cases.

PRIORITY OVER OTHER RULES
The Division 7 Rules shall have priority over all other Local Rules to the extent the others are inconsistent.

CHALLENGE TO ASSIGNED JUDGE
A challenge under Code of Civil Procedure Section 170.6 must be made within 15 days after notice of assignment for all purposes
to a judge, or if a party has not yet appeared, within 15 days of the first appearance.

TIME STANDARDS
Cases assigned to the Independent Calendaring Courts will be subject to processing under the following time standards;

COMPLAINTS
All complaints shall be served within 60 days of filing and proof of service shall be filed within 90 days.

CROSS-COMPLAINTS
Without leave of court first being obtained, no cross-complaint may be filed by any party after their answer is filed. Cross­
complaints shall be served within 30 days of the filing date and a proof of service filed within 60 days of the filing date.

STATUS CONFERENCE
A status conference will be scheduled by the assigned Independent Calendar Judge no later than 270 days after the filing of the
complaint. Counsel must be fully prepared to discuss the following issues: alternative dispute resolution, bifurcation, settlement,
trial date, and expert witnesses.
FINAL STATUS CONFERENCE
The Court will require the parties to attend a final status conference not more than 10 days before the scheduled trial date. All
parties shall have motions in limine, bifurcation motions, statements of major evidentiary issues, dispositive motions, requested
form jury instructions, special jury instructions, and special jury verdicts timely filed and served prior to the conference. These
matters may be heard and resolved at this conference. At least five days before this conference, counsel must also have exchanged
lists of exhibits and witnesses, and have submitted to the court a brief statement of the case to be read to the jury panel as required
by Chapter Three of the Los Angeles Superior Court Rules.

SANCTIONS
The court will impose appropriate sanctions for the failure or refusal to comply with Chapter Three Rules, orders made by the
Court, and time standards or deadlines established by the Court or by the Chapter Three Rules. Such sanctions may be on a party,
or if appropriate, on counsel for a party.
This is not a complete delineation of the Division 7 or Chapter Three Rules, and adherence only to the above provisions is
therefore not a guarantee against the imposition of sanctions under Trial Court Delay Reduction. Careful reading and
compliance with the actual Chapter Rules is imperative.

Class Actions
Pursuant to Local Rule 2.3, ail class actions shall be filed at the Stanley Mosk Courthouse and are randomly assigned to a complex
judge at the designated complex courthouse. If the case is found not to be a class action it will be returned to an Independent
Calendar Courtroom for all purposes.

*Provisionallv Complex Cases
Cases filed as provisionally complex are initially assigned to the Supervising Judge of complex litigation for determination of
complex status. If the case is deemed to be complex within the meaning of California Rules of Court 3.400 et seq., it will be
randomly assigned to a complex judge at the desi^ated complex courthouse. If the case is found not to be complex, it will be
returned to an Independent Calendar Courtroom for all purposes.




LACrvi90 (Rev 6/18)          NOTICE OF CASE ASSIGNMENT - UNLIMITED CIVIL CASE
LASC Approved 05/06
Electronically FILED by Superior Court of California, County of Los Angeles on 03/01/2019 11:21 AM Sherri R. Carter, Executive Officer/Clerk of Court, by S. Bolden,Deputy Clerk
                                       Case 2:19-cv-01569-MRW Document 1-1 Filed 03/04/19 Page 37 of 60 Page ID #:47



                                               1 STEPHEN H. DYE (SBN 104385)
                                                  e-mail: sdye@schnader.com
                                               2 RICHARD J. MAY (SBN 234684)
                                                  e-mail: rmay@schnader.com
                                               3 SCHNADER HARRISON SEGAL & LEWIS LLP
                                                 650 California Street, 19th Floor
                                               4 San Francisco, California 94108-2736
                                                 Telephone: (415) 364-6700
                                               5 Facsimile: (415) 364-6785

                                               6 Attorneys for Defendant
                                                 FORD MOTOR COMPANY
                                               7

                                               8

                                               9                     SUPERIOR COURT OF THE STATE OF CALIFORNIA
                                              10                  COUNTY OF LOS ANGELES – UNLIMITED JURISDICTION
                                              11
        SCHNADER HARRISON SEGAL & LEWIS LLP




                                              12 GERALYN LA FLEUR SHEPARD,                                  Case No. 19STCV02254
          650 CALIFORNIA STREET, 19TH FLOOR
            SAN FRANCISCO, CA 94108-2736
              TELEPHONE: (415) 364-6700




                                              13                         Plaintiff,                         DEFENDANT FORD MOTOR
                 FAX: (415) 364-6785




                                                                                                            COMPANY’S ANSWER TO PLAINTIFF’S
                                              14         vs.                                                COMPLAINT FOR VIOLATION OF
                                                                                                            STATUTORY OBLIGATIONS
                                              15 FORD MOTOR COMPANY; AIRPORT
                                                 MARINA FORD; and DOES 1 through 10,                        DEMAND FOR JURY TRIAL
                                              16 inclusive,
                                                                                                            Action Filed: January 22, 2019
                                              17                         Defendants.                        Trial Date:   None assigned
                                              18

                                              19
                                              20

                                              21         Defendant FORD MOTOR COMPANY (“Ford”), for itself alone and for no other

                                              22 parties, hereby answers the Complaint of Plaintiff GERALYN LA FLEUR SHEPARD

                                              23 (“Plaintiff”) as follows:

                                              24                                          GENERAL DENIAL

                                              25         Under the provisions of §431.30(d) of the California Code of Civil Procedure, Ford

                                              26 denies each and every allegation, both specifically and generally, of each cause of action

                                              27 contained in Plaintiff’s Complaint on file herein and the whole thereof, and denies that Plaintiff

                                              28 was damaged in any sum or sums, or at all.

                                                                                                           1
                                                               FORD’S ANSWER TO COMPLAINT FOR VIOLATION OF STATUTORY OBLIGATIONS
                               Case 2:19-cv-01569-MRW Document 1-1 Filed 03/04/19 Page 38 of 60 Page ID #:48



                                       1                                    AFFIRMATIVE DEFENSES
                                       2          Ford alleges on information and belief, and where information is not available but the
                                       3 failure to allege would result in waiver of the defense, the following affirmative defenses:

                                       4                                 FIRST AFFIRMATIVE DEFENSE
                                       5                                         (Failure to State Facts)
                                       6          Plaintiff’s Complaint fails to state facts sufficient to constitute a cause of action against
                                       7 Ford.

                                       8                              SECOND AFFIRMATIVE DEFENSE
                                       9                                        (No Breach of Warranty)
                                      10          There was no breach of warranty to the extent that Plaintiff’s concerns were resolved
                                      11 under the warranty or occurred after the expiration of the original express warranty.
SCHNADER HARRISON SEGAL & LEWIS LLP




                                      12                                THIRD AFFIRMATIVE DEFENSE
  650 CALIFORNIA STREET, 19TH FLOOR
    SAN FRANCISCO, CA 94108-2736
      TELEPHONE: (415) 364-6700




                                      13                                                (Estoppel)
         FAX: (415) 364-6785




                                      14          Plaintiff is estopped from obtaining the relief sought, or pursing any of the claims raised
                                      15 or causes of actions contained in the Complaint, by virtue of her acts, failures to act, conduct,

                                      16 representations, admission, and the like.

                                      17                              FOURTH AFFIRMATIVE DEFENSE
                                      18                                                (Waiver)
                                      19          Plaintiff has waived her rights to the claims, causes of action and relief sought in this
                                      20 Complaint against Ford, by virtue of her acts, failures to act, conduct, representations,

                                      21 admissions, and the like.

                                      22                                FIFTH AFFIRMATIVE DEFENSE
                                      23                                                (Laches)
                                      24          Plaintiff has unreasonably delayed the commencement of this action to the prejudice of
                                      25 Ford. Therefore, the Complaint, and each and every cause of action alleged therein is barred, in

                                      26 whole or in part, by the doctrine of laches.

                                      27 / / /

                                      28 / / /

                                                                                             2
                                                       FORD’S ANSWER TO COMPLAINT FOR VIOLATION OF STATUTORY OBLIGATIONS
                               Case 2:19-cv-01569-MRW Document 1-1 Filed 03/04/19 Page 39 of 60 Page ID #:49



                                       1                                SIXTH AFFIRMATIVE DEFENSE
                                       2                                        (Economic Loss Rule)
                                       3          Plaintiff’s causes of action have not accrued because Plaintiff cannot establish that she
                                       4 suffered injury directly from the subject vehicle or products and, therefore, Plaintiff’s

                                       5 contention that the subject vehicle or products failed to adequately perform their functions are

                                       6 barred by the economic loss rule.

                                       7                            SEVENTH AFFIRMATIVE DEFENSE
                                       8                                            (Performance)
                                       9          Prior to the commencement of this action, Ford fully performed, satisfied and discharged
                                      10 all duties and obligations it may have owed to Plaintiff arising out of any and all agreements,

                                      11 representations or contracts made by it or on its behalf and this action is therefore barred by the
SCHNADER HARRISON SEGAL & LEWIS LLP




                                      12 provisions of Civil Code section 1473.
  650 CALIFORNIA STREET, 19TH FLOOR
    SAN FRANCISCO, CA 94108-2736
      TELEPHONE: (415) 364-6700




                                      13                              EIGHTH AFFIRMATIVE DEFENSE
         FAX: (415) 364-6785




                                      14                           (Abuse, Misuse, Alteration and Improper Care)
                                      15          Plaintiff and/or others misused, abused, altered and improperly cared for and maintained
                                      16 the subject vehicle contrary to Ford’s approval or consent and Plaintiff’s damages, if any, were

                                      17 proximately caused by such misuse, alteration, abuse and neglect of the product.

                                      18                               NINTH AFFIRMATIVE DEFENSE
                                      19                              (No Defect in Materials or Workmanship)
                                      20          The damages asserted in Plaintiff’s Complaint were not the result of any defect in
                                      21 material or workmanship in any vehicle manufactured by Ford. Specifically, Ford alleges that

                                      22 after appropriate discovery, one or more of the stated specific warranty exclusions may be

                                      23 applicable.

                                      24                               TENTH AFFIRMATIVE DEFENSE
                                      25                               (No Timely Revocation of Acceptance)
                                      26          Plaintiff has no restitution remedy under breach of implied warranty because there was
                                      27 no timely revocation of acceptance before a substantial change in the condition of the goods.

                                      28 / / /

                                                                                           3
                                                       FORD’S ANSWER TO COMPLAINT FOR VIOLATION OF STATUTORY OBLIGATIONS
                               Case 2:19-cv-01569-MRW Document 1-1 Filed 03/04/19 Page 40 of 60 Page ID #:50



                                       1                            ELEVENTH AFFIRMATIVE DEFENSE
                                       2                                      (Failure to Maintain Vehicle)
                                       3           Ford alleges that Plaintiff is precluded from recovery due to failure to maintain and
                                       4 service the subject vehicle in conformance with the requirements and recommendations of the

                                       5 owner’s manual and/or warranty booklet.

                                       6                             TWELFTH AFFIRMATIVE DEFENSE
                                       7         (Disclaimer of Incidental and Consequential Damages and Limitation of Damages)
                                       8           The limited warranty for the subject vehicle at issue limits the damages that may be
                                       9 obtained by Plaintiff for any alleged breach of warranty such that some, if not all, of the
                                      10 damages sought, including those for incidental or consequential damages, are not recoverable.

                                      11                          THIRTEENTH AFFIRMATIVE DEFENSE
SCHNADER HARRISON SEGAL & LEWIS LLP




                                      12                                   (Vehicle Fit for Intended Purpose)
  650 CALIFORNIA STREET, 19TH FLOOR
    SAN FRANCISCO, CA 94108-2736
      TELEPHONE: (415) 364-6700




                                      13           The subject vehicle was fit for providing transportation at all relevant times hereto.
         FAX: (415) 364-6785




                                      14 Accordingly, Plaintiff is not entitled to relief for breach of the implied warranty of

                                      15 merchantability. American Suzuki Motor Corp. v. Superior Court, 37 Cal. App. 4th 1291

                                      16 (1995).

                                      17                         FOURTEENTH AFFIRMATIVE DEFENSE
                                      18                                    (Duration of Implied Warranty)
                                      19           The alleged nonconformities did not arise until after the implied warranty expired.
                                      20 Accordingly, Plaintiff is not entitled to relief for breach of the implied warranty of

                                      21 merchantability. California Civil Code §1791.1(c).

                                      22                            FIFTEENTH AFFIRMATIVE DEFENSE
                                      23                               (No Impairment of Use, Value or Safety)
                                      24           The subject vehicle has not been subject to repair for any nonconformity or condition
                                      25 that substantially impaired the use, value or safety of the vehicle.

                                      26 / / /

                                      27 / / /

                                      28 / / /

                                                                                             4
                                                        FORD’S ANSWER TO COMPLAINT FOR VIOLATION OF STATUTORY OBLIGATIONS
                               Case 2:19-cv-01569-MRW Document 1-1 Filed 03/04/19 Page 41 of 60 Page ID #:51



                                       1                          SIXTEENTH AFFIRMATIVE DEFENSE
                                       2                                   (Unreasonable Use of Vehicle)
                                       3         Plaintiff’s claims may be barred by waiver due to Plaintiff’s unreasonable use of the
                                       4 vehicle after the nonconformity or nonconformities allegedly could not be repaired.

                                       5                       SEVENTEENTH AFFIRMATIVE DEFENSE
                                       6                             (Failure to Use Dispute Resolution Process)
                                       7         Plaintiff and/or the owner(s) of the subject vehicle received timely notice of the
                                       8 availability of a third party dispute resolution process, and that no effort was made to use such

                                       9 process.
                                      10                         EIGHTEENTH AFFIRMATIVE DEFENSE
                                      11                         (Failure to Provide Reasonable Opportunity to Cure)
SCHNADER HARRISON SEGAL & LEWIS LLP




                                      12         Plaintiff failed to provide it with a reasonable opportunity to cure any alleged defect as
  650 CALIFORNIA STREET, 19TH FLOOR
    SAN FRANCISCO, CA 94108-2736
      TELEPHONE: (415) 364-6700




                                      13 required by 15 U.S.C. §2310(e) and Civil Code §1790, et seq.
         FAX: (415) 364-6785




                                      14                         NINETEENTH AFFIRMATIVE DEFENSE
                                      15                                      (No Prejudgment Interest)
                                      16         Plaintiff’s Complaint fails to state facts sufficient to constitute a basis for recovery of
                                      17 prejudgment interest.

                                      18                          TWENTIETH AFFIRMATIVE DEFENSE
                                      19                                            (Business Use)
                                      20         The subject vehicle was not purchased or used primarily for personal, family, or
                                      21 household purposes and that the business use was by a person, including a partnership, limited

                                      22 liability company, corporation, association, or any other legal entity, to which more than five

                                      23 motor vehicles were registered in this state.

                                      24                      TWENTY-FIRST AFFIRMATIVE DEFENSE
                                      25                                         (Failure to Mitigate)
                                      26         Plaintiff failed and neglected to use reasonable care to protect herself and to minimize
                                      27 her losses and damages, if any.

                                      28 / / /

                                                                                            5
                                                      FORD’S ANSWER TO COMPLAINT FOR VIOLATION OF STATUTORY OBLIGATIONS
                               Case 2:19-cv-01569-MRW Document 1-1 Filed 03/04/19 Page 42 of 60 Page ID #:52



                                       1                     TWENTY-SECOND AFFIRMATIVE DEFENSE
                                       2                                       (No Agency Relationship)
                                       3          Ford denies any allegations of agency contained in Plaintiff’s Complaint.
                                       4                       TWENTY-THIRD AFFIRMATIVE DEFENSE
                                       5                                          (Assumption of Risk)
                                       6          Plaintiff knew about matters giving rise to the Complaint and assumed the risk created
                                       7 thereby.

                                       8                     TWENTY-FOURTH AFFIRMATIVE DEFENSE
                                       9                                         (Good Faith Conduct)
                                      10          Ford has acted in good faith and reasonably with respect to the matters alleged in
                                      11 Plaintiff’s Complaint.
SCHNADER HARRISON SEGAL & LEWIS LLP




                                      12                       TWENTY-FIFTH AFFIRMATIVE DEFENSE
  650 CALIFORNIA STREET, 19TH FLOOR
    SAN FRANCISCO, CA 94108-2736
      TELEPHONE: (415) 364-6700




                                      13                                         (Doctrine of Consent)
         FAX: (415) 364-6785




                                      14          Plaintiff is barred from recovering the relief sought by reason of the doctrine of consent.
                                      15                       TWENTY-SIXTH AFFIRMATIVE DEFENSE
                                      16                                         (Statute of Limitations)
                                      17          Plaintiff’s Complaint and each cause of action contained therein does not state facts
                                      18 sufficient to constitute a cause of action in that the Complaint and each cause of action is barred

                                      19 by the applicable statute of limitations, including, but not limited to, those stated in Part II, Title
                                      20 2, Chapter 3 of the California Code of Civil Procedure, §§335 through 346.4, California Civil

                                      21 Code, §§1783, 1791.1, 1793.2, and 1793.22, California Commercial Code, §2725, and Business

                                      22 and Professions Code, §17208.

                                      23                    TWENTY-SEVENTH AFFIRMATIVE DEFENSE
                                      24                                         (Warranty Exclusions)
                                      25          Plaintiff’s action for breach of warranty is barred by the terms, conditions, disclaimers
                                      26 and exclusions of the warranty, if any. Moreover, Plaintiff has failed to comply with all

                                      27 obligations under the warranty, if any, to include, but not limited to, timely notice, proper

                                      28 maintenance and appropriate use.

                                                                                             6
                                                       FORD’S ANSWER TO COMPLAINT FOR VIOLATION OF STATUTORY OBLIGATIONS
                               Case 2:19-cv-01569-MRW Document 1-1 Filed 03/04/19 Page 43 of 60 Page ID #:53



                                       1                     TWENTY-EIGHTH AFFIRMATIVE DEFENSE
                                       2                                         (Civil Penalty Barred)
                                       3          Any prayer made by Plaintiff for a civil penalty pursuant to Civil Code §1794(e) is
                                       4 barred because Ford maintains a qualified third party dispute resolution process, which

                                       5 substantially complies with subdivision (d) of §1793.22 of the Civil Code. Further, Plaintiff

                                       6 failed to serve the notice required for recovery of a civil penalty under this provision.

                                       7                       TWENTY-NINTH AFFIRMATIVE DEFENSE
                                       8                                        (Spoliation of Evidence)
                                       9          This action is barred or limited because of the altering, spoiling, damaging, destruction,
                                      10 or losing of evidence by Plaintiff, which thereby has reduced the likelihood that this action will

                                      11 result in a reliable adjudication of facts, and impairs Ford’s right to a fair opportunity to
SCHNADER HARRISON SEGAL & LEWIS LLP




                                      12 adjudicate its alleged liability.
  650 CALIFORNIA STREET, 19TH FLOOR
    SAN FRANCISCO, CA 94108-2736
      TELEPHONE: (415) 364-6700




                                      13                           THIRTIETH AFFIRMATIVE DEFENSE
         FAX: (415) 364-6785




                                      14                                      (Failure to Properly Notify)
                                      15          Plaintiff has failed to properly provide timely notice, within a reasonable period of time
                                      16 after discovery of her claims and alleged defects. Consequently, Ford has been damaged and

                                      17 prejudiced, barring the Complaint, and each cause of action therein, as a matter of law.

                                      18                         THIRTY-FIRST AFFIRMATIVE DEFENSE
                                      19                                              (No Breach)
                                      20          Defendant performed all duties owed under the warranty other than any duties that were
                                      21 prevented or excused. Accordingly, there has been no breach of warranty.

                                      22                      THIRTY-SECOND AFFIRMATIVE DEFENSE
                                      23                                           (Statute of Frauds)
                                      24          To the extent Plaintiff is suing for breach of an oral representation or contract, such an
                                      25 oral representation or contract would be unenforceable pursuant to Civil Code

                                      26 section 1624(a)(1-7).

                                      27 / / /

                                      28 / / /

                                                                                            7
                                                       FORD’S ANSWER TO COMPLAINT FOR VIOLATION OF STATUTORY OBLIGATIONS
                               Case 2:19-cv-01569-MRW Document 1-1 Filed 03/04/19 Page 44 of 60 Page ID #:54



                                       1                       THIRTY-THIRD AFFIRMATIVE DEFENSE
                                       2                         (Qualified Third Party Dispute Resolution Process)
                                       3          Defendant maintained a qualified third party dispute resolution process at the time the
                                       4 subject vehicle was purchased that substantially complied with Section 1793.2 of the California

                                       5 Civil Code. Defendant is informed and believes and thereon alleges Plaintiff received timely

                                       6 and appropriate notification, in writing, of the availability of the third party resolution

                                       7 process. Accordingly, since Plaintiff did not avail herself of the third party dispute resolution

                                       8 process prior to filing this litigation, Section 1794(e)(2) of the California Civil Code may bar

                                       9 Plaintiff from recovering damages for (i) attorney fees, (ii) costs, and (iii) treble damages (as
                                      10 provided under California Civil Code Section 1794(e)), and Plaintiff may not avail herself of

                                      11 the rebuttable presumption pursuant to California Civil Code Section 1793.2(e)(1).
SCHNADER HARRISON SEGAL & LEWIS LLP




                                      12                     THIRTY-FOURTH AFFIRMATIVE DEFENSE
  650 CALIFORNIA STREET, 19TH FLOOR
    SAN FRANCISCO, CA 94108-2736
      TELEPHONE: (415) 364-6700




                                      13                               (Constitutionality of Punitive Damages)
         FAX: (415) 364-6785




                                      14          Plaintiff’s claims are in contravention of Ford’s rights under applicable clauses of the
                                      15 United States and California Constitutions, including without limitation the following

                                      16 provisions: (a) said claims constitute an impermissible burden on interstate commerce in

                                      17 contravention of Article I, Section 8 of the United States Constitution; (b) said claims

                                      18 contravene the Excessive Fines Clause of the Eighth Amendment of the United States

                                      19 Constitution; (c) said claims violate Ford’s right to Due Process under the Fourteenth
                                      20 Amendment of the United States Constitution; (d) said claims contravene the constitutional

                                      21 prohibition against vague and overbroad laws; and (e) said claims contravene the Due Process

                                      22 Clause of the California Constitution.

                                      23                        THIRTY-FIFTH AFFIRMATIVE DEFENSE
                                      24                        (Punitive Damages Improperly Pled/Not Recoverable)
                                      25          Plaintiff has not properly pled a claim for punitive damages and these damages are not
                                      26 recoverable based on the facts contained in Plaintiff’s Complaint, or are otherwise barred by the

                                      27 provisions of California Civil Code sections 3294, 3295, and 3296, or such conduct was

                                      28 adopted, ratified or authorized by Ford under California Civil Code section 3294(b).

                                                                                            8
                                                       FORD’S ANSWER TO COMPLAINT FOR VIOLATION OF STATUTORY OBLIGATIONS
                               Case 2:19-cv-01569-MRW Document 1-1 Filed 03/04/19 Page 45 of 60 Page ID #:55



                                       1                       THIRTY-SIXTH AFFIRMATIVE DEFENSE
                                       2                  (Punitive Damages Impermissible For Extra-Territorial Conduct)
                                       3          Any award of punitive damages based on anything other than Ford’s conduct in
                                       4 connection with the design, manufacture, and sale of the subject vehicle or products that are the

                                       5 subject of this lawsuit would violate the due process clause of the Fourteenth Amendment to the

                                       6 United States Constitution because any other judgment for punitive damages in this case cannot

                                       7 protect Ford against impermissible multiple punishment for the same wrong and against

                                       8 punishment for extra-territorial conduct.

                                       9                    THIRTY-SEVENTH AFFIRMATIVE DEFENSE
                                      10                                (Punitive Damages Unconstitutional)
                                      11          An award of punitive or exemplary damages to Plaintiff would violate Ford’s
SCHNADER HARRISON SEGAL & LEWIS LLP




                                      12 constitutional rights under the provisions of the United States and California Constitutions,
  650 CALIFORNIA STREET, 19TH FLOOR
    SAN FRANCISCO, CA 94108-2736
      TELEPHONE: (415) 364-6700




                                      13 including but not limited to the Due Process Clause of the Fifth and Fourteenth Amendments to
         FAX: (415) 364-6785




                                      14 the United States Constitution and Article I, Section 7 of the California Constitution because,

                                      15 among other things, (1) any award of punitive or exemplary damages would be grossly out of

                                      16 proportion to the alleged wrongful conduct and purported injury at issue here; (2) there is no

                                      17 legitimate state interest in punishing the alleged wrongful conduct at issue here, or in deterring

                                      18 its possible repetition; (3) the alleged wrongful conduct at issue here is lawful in other

                                      19 jurisdictions; (4) the alleged wrongful conduct at issue here is not sufficiently reprehensible to
                                      20 warrant the imposition of any punitive or exemplary damages; and (5) the criteria for the

                                      21 imposition of punitive or exemplary damage are unconstitutionally vague and uncertain and fail

                                      22 to provide fair notice of what conduct will result in the imposition of such damages.

                                      23                      THIRTY-EIGHTH AFFIRMATIVE DEFENSE
                                      24                       (Clear and Convincing Standard for Punitive Damages)
                                      25          Ford alleges that any predicate liability finding for the imposition of punitive damages
                                      26 or a finding of the amount of any punitive damage award based upon a burden of proof of less

                                      27 than clear and convincing evidence violates due process and is unconstitutional.

                                      28 / / /

                                                                                           9
                                                       FORD’S ANSWER TO COMPLAINT FOR VIOLATION OF STATUTORY OBLIGATIONS
                               Case 2:19-cv-01569-MRW Document 1-1 Filed 03/04/19 Page 46 of 60 Page ID #:56



                                       1                       THIRTY-NINTH AFFIRMATIVE DEFENSE
                                       2                         (Punitive Damages – Financial Status of Defendant)
                                       3          To the extent that California law permits punishment to be measured by the net worth or
                                       4 financial status of Ford and allows the fact finder to impose greater punishment on defendants

                                       5 with larger net worth, such an award would be unconstitutional because it permits arbitrary,

                                       6 capricious and fundamentally unfair punishments, allows bias and prejudice to infect verdicts

                                       7 imposing punishment, allows punishment to be imposed based on lawful profits and conduct of

                                       8 Ford in other States, and allows dissimilar treatment of similarly situated defendants, in

                                       9 violation of the due process and equal protection provisions of the Fourteenth Amendment to
                                      10 the United States Constitution, the Commerce Clause of the United States Constitution, and the

                                      11 California Constitution.
SCHNADER HARRISON SEGAL & LEWIS LLP




                                      12                            FORTIETH AFFIRMATIVE DEFENSE
  650 CALIFORNIA STREET, 19TH FLOOR
    SAN FRANCISCO, CA 94108-2736
      TELEPHONE: (415) 364-6700




                                      13                             (Arbitration Clause in Purchase Agreement)
         FAX: (415) 364-6785




                                      14          The purchase or lease agreement for the subject vehicle, signed by Plaintiff, includes an
                                      15 agreement to arbitrate. Plaintiff has thus agreed to resolve this dispute by neutral, binding

                                      16 arbitration and not by court action.

                                      17                         FORTY-FIRST AFFIRMATIVE DEFENSE
                                      18                                                (Set Off)
                                      19          Defendant alleges that if it is established that it is in any manner legally responsible for
                                      20 any of the damages claimed by Plaintiff, which is denied, Defendant is entitled to a set off of

                                      21 those damages, if any, that resulted from the wrongful acts of Plaintiff and/or others.

                                      22                      FORTY-SECOND AFFIRMATIVE DEFENSE
                                      23                                            (Fees and Costs)
                                      24          Defendant is informed and believes, and on that basis alleges, that the Complaint was
                                      25 brought without reasonable cause and without a good faith belief that there was a justifiable

                                      26 controversy under the facts or the law which warranted the filing of the Complaint against

                                      27 Defendant. Plaintiff should therefore be responsible for all of Defendant’s necessary and

                                      28 reasonable attorney’s fees and defense costs as permitted by California law.

                                                                                            10
                                                       FORD’S ANSWER TO COMPLAINT FOR VIOLATION OF STATUTORY OBLIGATIONS
                               Case 2:19-cv-01569-MRW Document 1-1 Filed 03/04/19 Page 47 of 60 Page ID #:57



                                       1                       FORTY-THIRD AFFIRMATIVE DEFENSE
                                       2                                       (Additional Defenses)
                                       3         Ford alleges that it may have additional affirmative defenses available to it of which it is
                                       4 not now fully aware. Ford reserves the right to assert affirmative defenses after the same shall

                                       5 have been ascertained.

                                       6                                             PRAYER
                                       7         WHEREFORE, Ford prays as follows:
                                       8         1.      For dismissal of Plaintiff’s Complaint with prejudice;
                                       9         2.      For judgment in favor of Ford against Plaintiff;
                                      10         3.      For Ford’s fees and costs of suit herein; and
                                      11         4.      For such other and further relief as the Court may deem just and proper.
SCHNADER HARRISON SEGAL & LEWIS LLP




                                      12
  650 CALIFORNIA STREET, 19TH FLOOR
    SAN FRANCISCO, CA 94108-2736
      TELEPHONE: (415) 364-6700




                                      13                                  DEMAND FOR JURY TRIAL
         FAX: (415) 364-6785




                                      14         Ford hereby demands a jury trial on all claims asserted by Plaintiff.
                                      15

                                      16 Dated: March 1, 2019                          SCHNADER HARRISON SEGAL & LEWIS LLP
                                      17

                                      18                                               By:
                                                                                             RICHARD J. MAY
                                      19                                                     Attorneys for Defendant
                                                                                             FORD MOTOR COMPANY
                                      20

                                      21

                                      22

                                      23

                                      24

                                      25

                                      26

                                      27

                                      28

                                                                                          11
                                                      FORD’S ANSWER TO COMPLAINT FOR VIOLATION OF STATUTORY OBLIGATIONS
                              Case 2:19-cv-01569-MRW Document 1-1 Filed 03/04/19 Page 48 of 60 Page ID #:58



                                       1                                      PROOF OF SERVICE
                                       2         I declare under penalty of perjury under the laws of the State of California that the
                                       3 following is true and correct: I am employed in the City and County of San Francisco, State of
                                         California, in the office of a member of the bar of this court, at whose direction the service was
                                       4 made. I am a citizen of the United States, over the age of eighteen (18) years, and not a party to
                                         or interested in the within-entitled cause. My business address is SCHNADER HARRISON SEGAL &
                                       5 LEWIS LLP, 650 California Street, 19th Floor, San Francisco, California 94108-2736.

                                       6         I caused to be served the following document(s) and by the following means:
                                       7         DEFENDANT FORD MOTOR COMPANY’S ANSWER TO
                                                 PLAINTIFF’S COMPLAINT FOR VIOLATION OF STATUTORY
                                       8         OBLIGATIONS
                                       9 ⌧        First-Class Mail: I enclosed a true and correct copy of said document in an envelope
                                                  and placed it for collection and mailing with the United States Post Office on the date
                                      10          set forth below, following the ordinary business practice; addressed as follows:
                                      11          Tionna Dolin, Esq.                              Attorneys for Plaintiff
                                                  Daniel C. Tai, Esq.                             GERALYN LA FLEUR SHEPARD
SCHNADER HARRISON SEGAL & LEWIS LLP




                                      12
                                                  Strategic Legal Practices, APC
  650 CALIFORNIA STREET, 19TH FLOOR
    SAN FRANCISCO, CA 94108-2736




                                                  1840 Century Park East, Suite 430
      TELEPHONE: (415) 364-6700




                                      13
         FAX: (415) 364-6785




                                                  Los Angeles, CA 90067
                                      14          T: (310) 929-4900
                                                  F: (310) 943-3838
                                      15          Email: tdolin@slpattorney.com
                                                            dtai@slpattorney.com
                                      16
                                                I am readily familiar with my firm’s practice for collection and processing of
                                      17 correspondence for delivery in the manner indicated above, to wit, that correspondence will be

                                      18 deposited for collection in the above-described manner this same day in the ordinary course of
                                         business.
                                      19
                                                Executed on March 1, 2019, at San Francisco, California.
                                      20

                                      21

                                      22                                                               SUSIE M. ARZAVE
                                      23

                                      24

                                      25

                                      26

                                      27

                                      28


                                           PROOF OF SERVICE
Electronically FILED by Superior Court of California, County of Los Angeles on 03/01/2019 11:23 AM Sherri R. Carter, Executive Officer/Clerk of Court, by S. Bolden,Deputy Clerk
                                       Case 2:19-cv-01569-MRW Document 1-1 Filed 03/04/19 Page 49 of 60 Page ID #:59



                                               1 STEPHEN H. DYE (SBN 104385)
                                                  e-mail: sdye@schnader.com
                                               2 RICHARD J. MAY (SBN 234684)
                                                  e-mail: rmay@schnader.com
                                               3 SCHNADER HARRISON SEGAL & LEWIS LLP
                                                 650 California Street, 19th Floor
                                               4 San Francisco, California 94108-2736
                                                 Telephone: (415) 364-6700
                                               5 Facsimile: (415) 364-6785

                                               6 Attorneys for Defendant
                                                 FOX HILLS AUTO, INC. d/b/a AIRPORT MARINA
                                               7 FORD

                                               8

                                               9                     SUPERIOR COURT OF THE STATE OF CALIFORNIA
                                              10                 COUNTY OF LOS ANGELES – UNLIMITED JURISDICTION
                                              11
        SCHNADER HARRISON SEGAL & LEWIS LLP




                                              12 GERALYN LA FLEUR SHEPARD,                                  Case No. 19STCV02254
          650 CALIFORNIA STREET, 19TH FLOOR
            SAN FRANCISCO, CA 94108-2736
              TELEPHONE: (415) 364-6700




                                              13                        Plaintiff,                          DEFENDANT FOX HILLS AUTO, INC.
                 FAX: (415) 364-6785




                                                                                                            D/B/A AIRPORT MARINA FORD’S
                                              14         vs.                                                ANSWER TO PLAINTIFF’S COMPLAINT
                                                                                                            FOR VIOLATION OF STATUTORY
                                              15 FORD MOTOR COMPANY; AIRPORT                                OBLIGATIONS
                                                 MARINA FORD; and DOES 1 through 10,
                                              16 inclusive,                                                 DEMAND FOR JURY TRIAL
                                              17                        Defendants.                         Action Filed: January 22, 2019
                                                                                                            Trial Date:   None assigned
                                              18

                                              19
                                              20

                                              21         Defendant FOX HILLS AUTO, INC. d/b/a AIRPORT MARINA FORD (“Dealership”),

                                              22 for itself alone and for no other parties, hereby answers the Complaint of Plaintiff GERALYN

                                              23 LA FLEUR SHEPARD (“Plaintiff”) as follows:

                                              24                                          GENERAL DENIAL

                                              25         Under the provisions of §431.30(d) of the California Code of Civil Procedure,

                                              26 Dealership denies each and every allegation, both specifically and generally, of each cause of

                                              27 action contained in Plaintiff’s Complaint on file herein and the whole thereof, and denies that

                                              28 Plaintiff was damaged in any sum or sums, or at all.

                                                                                                           1
                                                           DEALERSHIP’S ANSWER TO COMPLAINT FOR VIOLATION OF STATUTORY OBLIGATIONS
                               Case 2:19-cv-01569-MRW Document 1-1 Filed 03/04/19 Page 50 of 60 Page ID #:60



                                       1                                    AFFIRMATIVE DEFENSES
                                       2          Dealership alleges on information and belief, and where information is not available but
                                       3 the failure to allege would result in waiver of the defense, the following affirmative defenses:

                                       4                                 FIRST AFFIRMATIVE DEFENSE
                                       5                                         (Failure to State Facts)
                                       6          Plaintiff’s Complaint fails to state facts sufficient to constitute a cause of action against
                                       7 Dealership.

                                       8                              SECOND AFFIRMATIVE DEFENSE
                                       9                                        (No Breach of Warranty)
                                      10          There was no breach of warranty to the extent that Plaintiff’s concerns were resolved
                                      11 under the warranty or occurred after the expiration of the original express warranty.
SCHNADER HARRISON SEGAL & LEWIS LLP




                                      12                                THIRD AFFIRMATIVE DEFENSE
  650 CALIFORNIA STREET, 19TH FLOOR
    SAN FRANCISCO, CA 94108-2736
      TELEPHONE: (415) 364-6700




                                      13                                               (Estoppel)
         FAX: (415) 364-6785




                                      14          Plaintiff is estopped from obtaining the relief sought, or pursing any of the claims raised
                                      15 or causes of actions contained in the Complaint, by virtue of her acts, failures to act, conduct,

                                      16 representations, admission, and the like.

                                      17                              FOURTH AFFIRMATIVE DEFENSE
                                      18                                                (Waiver)
                                      19          Plaintiff has waived her rights to the claims, causes of action and relief sought in this
                                      20 Complaint against Dealership, by virtue of her acts, failures to act, conduct, representations,

                                      21 admissions, and the like.

                                      22                                FIFTH AFFIRMATIVE DEFENSE
                                      23                                                (Laches)
                                      24          Plaintiff has unreasonably delayed the commencement of this action to the prejudice of
                                      25 Dealership. Therefore, the Complaint, and each and every cause of action alleged therein is

                                      26 barred, in whole or in part, by the doctrine of laches.

                                      27 / / /

                                      28 / / /

                                                                                             2
                                                   DEALERSHIP’S ANSWER TO COMPLAINT FOR VIOLATION OF STATUTORY OBLIGATIONS
                               Case 2:19-cv-01569-MRW Document 1-1 Filed 03/04/19 Page 51 of 60 Page ID #:61



                                       1                               SIXTH AFFIRMATIVE DEFENSE
                                       2                                        (Economic Loss Rule)
                                       3         Plaintiff’s causes of action have not accrued because Plaintiff cannot establish that she
                                       4 suffered injury directly from the subject vehicle or products and, therefore, Plaintiff’s

                                       5 contention that the subject vehicle or products failed to adequately perform their functions are

                                       6 barred by the economic loss rule.

                                       7                            SEVENTH AFFIRMATIVE DEFENSE
                                       8                                            (Performance)
                                       9         Prior to the commencement of this action, Dealership fully performed, satisfied and
                                      10 discharged all duties and obligations it may have owed to Plaintiff arising out of any and all

                                      11 agreements, representations or contracts made by it or on its behalf and this action is therefore
SCHNADER HARRISON SEGAL & LEWIS LLP




                                      12 barred by the provisions of Civil Code section 1473.
  650 CALIFORNIA STREET, 19TH FLOOR
    SAN FRANCISCO, CA 94108-2736
      TELEPHONE: (415) 364-6700




                                      13                              EIGHTH AFFIRMATIVE DEFENSE
         FAX: (415) 364-6785




                                      14                           (Abuse, Misuse, Alteration and Improper Care)
                                      15         Plaintiff and/or others misused, abused, altered and improperly cared for and maintained
                                      16 the subject vehicle contrary to Dealership’s approval or consent and Plaintiff’s damages, if any,

                                      17 were proximately caused by such misuse, alteration, abuse and neglect of the product.

                                      18                               NINTH AFFIRMATIVE DEFENSE
                                      19                              (No Defect in Materials or Workmanship)
                                      20         The damages asserted in Plaintiff’s Complaint were not the result of any defect in
                                      21 material or workmanship in any vehicle manufactured by Dealership. Specifically, Dealership

                                      22 alleges that after appropriate discovery, one or more of the stated specific warranty exclusions

                                      23 may be applicable.

                                      24                               TENTH AFFIRMATIVE DEFENSE
                                      25                               (No Timely Revocation of Acceptance)
                                      26         Plaintiff has no restitution remedy under breach of implied warranty because there was
                                      27 no timely revocation of acceptance before a substantial change in the condition of the goods.

                                      28 / / /

                                                                                           3
                                                   DEALERSHIP’S ANSWER TO COMPLAINT FOR VIOLATION OF STATUTORY OBLIGATIONS
                               Case 2:19-cv-01569-MRW Document 1-1 Filed 03/04/19 Page 52 of 60 Page ID #:62



                                       1                            ELEVENTH AFFIRMATIVE DEFENSE
                                       2                                      (Failure to Maintain Vehicle)
                                       3           Dealership alleges that Plaintiff is precluded from recovery due to failure to maintain
                                       4 and service the subject vehicle in conformance with the requirements and recommendations of

                                       5 the owner’s manual and/or warranty booklet.

                                       6                             TWELFTH AFFIRMATIVE DEFENSE
                                       7         (Disclaimer of Incidental and Consequential Damages and Limitation of Damages)
                                       8           The limited warranty for the subject vehicle at issue limits the damages that may be
                                       9 obtained by Plaintiff for any alleged breach of warranty such that some, if not all, of the
                                      10 damages sought, including those for incidental or consequential damages, are not recoverable.

                                      11                          THIRTEENTH AFFIRMATIVE DEFENSE
SCHNADER HARRISON SEGAL & LEWIS LLP




                                      12                                   (Vehicle Fit for Intended Purpose)
  650 CALIFORNIA STREET, 19TH FLOOR
    SAN FRANCISCO, CA 94108-2736
      TELEPHONE: (415) 364-6700




                                      13           The subject vehicle was fit for providing transportation at all relevant times hereto.
         FAX: (415) 364-6785




                                      14 Accordingly, Plaintiff is not entitled to relief for breach of the implied warranty of

                                      15 merchantability. American Suzuki Motor Corp. v. Superior Court, 37 Cal. App. 4th 1291

                                      16 (1995).

                                      17                         FOURTEENTH AFFIRMATIVE DEFENSE
                                      18                                    (Duration of Implied Warranty)
                                      19           The alleged nonconformities did not arise until after the implied warranty expired.
                                      20 Accordingly, Plaintiff is not entitled to relief for breach of the implied warranty of

                                      21 merchantability. California Civil Code §1791.1(c).

                                      22                            FIFTEENTH AFFIRMATIVE DEFENSE
                                      23                               (No Impairment of Use, Value or Safety)
                                      24           The subject vehicle has not been subject to repair for any nonconformity or condition
                                      25 that substantially impaired the use, value or safety of the vehicle.

                                      26 / / /

                                      27 / / /

                                      28 / / /

                                                                                             4
                                                    DEALERSHIP’S ANSWER TO COMPLAINT FOR VIOLATION OF STATUTORY OBLIGATIONS
                               Case 2:19-cv-01569-MRW Document 1-1 Filed 03/04/19 Page 53 of 60 Page ID #:63



                                       1                          SIXTEENTH AFFIRMATIVE DEFENSE
                                       2                                   (Unreasonable Use of Vehicle)
                                       3         Plaintiff’s claims may be barred by waiver due to Plaintiff’s unreasonable use of the
                                       4 vehicle after the nonconformity or nonconformities allegedly could not be repaired.

                                       5                       SEVENTEENTH AFFIRMATIVE DEFENSE
                                       6                             (Failure to Use Dispute Resolution Process)
                                       7         Plaintiff and/or the owner(s) of the subject vehicle received timely notice of the
                                       8 availability of a third party dispute resolution process, and that no effort was made to use such

                                       9 process.
                                      10                         EIGHTEENTH AFFIRMATIVE DEFENSE
                                      11                         (Failure to Provide Reasonable Opportunity to Cure)
SCHNADER HARRISON SEGAL & LEWIS LLP




                                      12         Plaintiff failed to provide it with a reasonable opportunity to cure any alleged defect as
  650 CALIFORNIA STREET, 19TH FLOOR
    SAN FRANCISCO, CA 94108-2736
      TELEPHONE: (415) 364-6700




                                      13 required by 15 U.S.C. §2310(e) and Civil Code §1790, et seq.
         FAX: (415) 364-6785




                                      14                         NINETEENTH AFFIRMATIVE DEFENSE
                                      15                                      (No Prejudgment Interest)
                                      16         Plaintiff’s Complaint fails to state facts sufficient to constitute a basis for recovery of
                                      17 prejudgment interest.

                                      18                          TWENTIETH AFFIRMATIVE DEFENSE
                                      19                                            (Business Use)
                                      20         The subject vehicle was not purchased or used primarily for personal, family, or
                                      21 household purposes and that the business use was by a person, including a partnership, limited

                                      22 liability company, corporation, association, or any other legal entity, to which more than five

                                      23 motor vehicles were registered in this state.

                                      24                      TWENTY-FIRST AFFIRMATIVE DEFENSE
                                      25                                         (Failure to Mitigate)
                                      26         Plaintiff failed and neglected to use reasonable care to protect herself and to minimize
                                      27 her losses and damages, if any.

                                      28 / / /

                                                                                            5
                                                    DEALERSHIP’S ANSWER TO COMPLAINT FOR VIOLATION OF STATUTORY OBLIGATIONS
                               Case 2:19-cv-01569-MRW Document 1-1 Filed 03/04/19 Page 54 of 60 Page ID #:64



                                       1                     TWENTY-SECOND AFFIRMATIVE DEFENSE
                                       2                                       (No Agency Relationship)
                                       3          Dealership denies any allegations of agency contained in Plaintiff’s Complaint.
                                       4                       TWENTY-THIRD AFFIRMATIVE DEFENSE
                                       5                                         (Assumption of Risk)
                                       6          Plaintiff knew about matters giving rise to the Complaint and assumed the risk created
                                       7 thereby.

                                       8                     TWENTY-FOURTH AFFIRMATIVE DEFENSE
                                       9                                         (Good Faith Conduct)
                                      10          Dealership has acted in good faith and reasonably with respect to the matters alleged in
                                      11 Plaintiff’s Complaint.
SCHNADER HARRISON SEGAL & LEWIS LLP




                                      12                       TWENTY-FIFTH AFFIRMATIVE DEFENSE
  650 CALIFORNIA STREET, 19TH FLOOR
    SAN FRANCISCO, CA 94108-2736
      TELEPHONE: (415) 364-6700




                                      13                                         (Doctrine of Consent)
         FAX: (415) 364-6785




                                      14          Plaintiff is barred from recovering the relief sought by reason of the doctrine of consent.
                                      15                       TWENTY-SIXTH AFFIRMATIVE DEFENSE
                                      16                                         (Statute of Limitations)
                                      17          Plaintiff’s Complaint and each cause of action contained therein does not state facts
                                      18 sufficient to constitute a cause of action in that the Complaint and each cause of action is barred

                                      19 by the applicable statute of limitations, including, but not limited to, those stated in Part II,
                                      20 Title 2, Chapter 3 of the California Code of Civil Procedure, §§335 through 346.4, California

                                      21 Civil Code, §§1783, 1791.1, 1793.2, and 1793.22, California Commercial Code, §2725, and

                                      22 Business and Professions Code, §17208.

                                      23                    TWENTY-SEVENTH AFFIRMATIVE DEFENSE
                                      24                                         (Warranty Exclusions)
                                      25          Plaintiff’s action for breach of warranty is barred by the terms, conditions, disclaimers
                                      26 and exclusions of the warranty, if any. Moreover, Plaintiff has failed to comply with all

                                      27 obligations under the warranty, if any, to include, but not limited to, timely notice, proper

                                      28 maintenance and appropriate use.

                                                                                             6
                                                    DEALERSHIP’S ANSWER TO COMPLAINT FOR VIOLATION OF STATUTORY OBLIGATIONS
                               Case 2:19-cv-01569-MRW Document 1-1 Filed 03/04/19 Page 55 of 60 Page ID #:65



                                       1                     TWENTY-EIGHTH AFFIRMATIVE DEFENSE
                                       2                                         (Civil Penalty Barred)
                                       3          Any prayer made by Plaintiff for a civil penalty pursuant to Civil Code §1794(e) is
                                       4 barred because Dealership maintains a qualified third party dispute resolution process, which

                                       5 substantially complies with subdivision (d) of §1793.22 of the Civil Code. Further, Plaintiff

                                       6 failed to serve the notice required for recovery of a civil penalty under this provision.

                                       7                       TWENTY-NINTH AFFIRMATIVE DEFENSE
                                       8                                       (Spoliation of Evidence)
                                       9          This action is barred or limited because of the altering, spoiling, damaging, destruction,
                                      10 or losing of evidence by Plaintiff, which thereby has reduced the likelihood that this action will

                                      11 result in a reliable adjudication of facts, and impairs Dealership’s right to a fair opportunity to
SCHNADER HARRISON SEGAL & LEWIS LLP




                                      12 adjudicate its alleged liability.
  650 CALIFORNIA STREET, 19TH FLOOR
    SAN FRANCISCO, CA 94108-2736
      TELEPHONE: (415) 364-6700




                                      13                           THIRTIETH AFFIRMATIVE DEFENSE
         FAX: (415) 364-6785




                                      14                                      (Failure to Properly Notify)
                                      15          Plaintiff has failed to properly provide timely notice, within a reasonable period of time
                                      16 after discovery of her claims and alleged defects. Consequently, Dealership has been damaged

                                      17 and prejudiced, barring the Complaint, and each cause of action therein, as a matter of law.

                                      18                         THIRTY-FIRST AFFIRMATIVE DEFENSE
                                      19                                              (No Breach)
                                      20          Defendant performed all duties owed under the warranty other than any duties that were
                                      21 prevented or excused. Accordingly, there has been no breach of warranty.

                                      22                      THIRTY-SECOND AFFIRMATIVE DEFENSE
                                      23                                          (Statute of Frauds)
                                      24          To the extent Plaintiff is suing for breach of an oral representation or contract, such an
                                      25 oral representation or contract would be unenforceable pursuant to Civil Code

                                      26 section 1624(a)(1-7).

                                      27 / / /

                                      28 / / /

                                                                                            7
                                                    DEALERSHIP’S ANSWER TO COMPLAINT FOR VIOLATION OF STATUTORY OBLIGATIONS
                               Case 2:19-cv-01569-MRW Document 1-1 Filed 03/04/19 Page 56 of 60 Page ID #:66



                                       1                       THIRTY-THIRD AFFIRMATIVE DEFENSE
                                       2                         (Qualified Third Party Dispute Resolution Process)
                                       3          Defendant maintained a qualified third party dispute resolution process at the time the
                                       4 subject vehicle was purchased that substantially complied with Section 1793.2 of the California

                                       5 Civil Code. Defendant is informed and believes and thereon alleges Plaintiff received timely

                                       6 and appropriate notification, in writing, of the availability of the third party resolution

                                       7 process. Accordingly, since Plaintiff did not avail herself of the third party dispute resolution

                                       8 process prior to filing this litigation, Section 1794(e)(2) of the California Civil Code may bar

                                       9 Plaintiff from recovering damages for (i) attorney fees, (ii) costs, and (iii) treble damages (as
                                      10 provided under California Civil Code Section 1794(e)), and Plaintiff may not avail herself of

                                      11 the rebuttable presumption pursuant to California Civil Code Section 1793.2(e)(1).
SCHNADER HARRISON SEGAL & LEWIS LLP




                                      12                     THIRTY-FOURTH AFFIRMATIVE DEFENSE
  650 CALIFORNIA STREET, 19TH FLOOR
    SAN FRANCISCO, CA 94108-2736
      TELEPHONE: (415) 364-6700




                                      13                               (Constitutionality of Punitive Damages)
         FAX: (415) 364-6785




                                      14          Plaintiff’s claims are in contravention of Dealership’s rights under applicable clauses of
                                      15 the United States and California Constitutions, including without limitation the following

                                      16 provisions: (a) said claims constitute an impermissible burden on interstate commerce in

                                      17 contravention of Article I, Section 8 of the United States Constitution; (b) said claims

                                      18 contravene the Excessive Fines Clause of the Eighth Amendment of the United States

                                      19 Constitution; (c) said claims violate Dealership’s right to Due Process under the Fourteenth
                                      20 Amendment of the United States Constitution; (d) said claims contravene the constitutional

                                      21 prohibition against vague and overbroad laws; and (e) said claims contravene the Due Process

                                      22 Clause of the California Constitution.

                                      23                        THIRTY-FIFTH AFFIRMATIVE DEFENSE
                                      24                        (Punitive Damages Improperly Pled/Not Recoverable)
                                      25          Plaintiff has not properly pled a claim for punitive damages and these damages are not
                                      26 recoverable based on the facts contained in Plaintiff’s Complaint, or are otherwise barred by the

                                      27 provisions of California Civil Code sections 3294, 3295, and 3296, or such conduct was

                                      28 adopted, ratified or authorized by Dealership under California Civil Code section 3294(b).

                                                                                            8
                                                   DEALERSHIP’S ANSWER TO COMPLAINT FOR VIOLATION OF STATUTORY OBLIGATIONS
                               Case 2:19-cv-01569-MRW Document 1-1 Filed 03/04/19 Page 57 of 60 Page ID #:67



                                       1                       THIRTY-SIXTH AFFIRMATIVE DEFENSE
                                       2                  (Punitive Damages Impermissible For Extra-Territorial Conduct)
                                       3          Any award of punitive damages based on anything other than Dealership’s conduct in
                                       4 connection with the design, manufacture, and sale of the subject vehicle or products that are the

                                       5 subject of this lawsuit would violate the due process clause of the Fourteenth Amendment to the

                                       6 United States Constitution because any other judgment for punitive damages in this case cannot

                                       7 protect Dealership against impermissible multiple punishment for the same wrong and against

                                       8 punishment for extra-territorial conduct.

                                       9                    THIRTY-SEVENTH AFFIRMATIVE DEFENSE
                                      10                                (Punitive Damages Unconstitutional)
                                      11          An award of punitive or exemplary damages to Plaintiff would violate Dealership’s
SCHNADER HARRISON SEGAL & LEWIS LLP




                                      12 constitutional rights under the provisions of the United States and California Constitutions,
  650 CALIFORNIA STREET, 19TH FLOOR
    SAN FRANCISCO, CA 94108-2736
      TELEPHONE: (415) 364-6700




                                      13 including but not limited to the Due Process Clause of the Fifth and Fourteenth Amendments to
         FAX: (415) 364-6785




                                      14 the United States Constitution and Article I, Section 7 of the California Constitution because,

                                      15 among other things, (1) any award of punitive or exemplary damages would be grossly out of

                                      16 proportion to the alleged wrongful conduct and purported injury at issue here; (2) there is no

                                      17 legitimate state interest in punishing the alleged wrongful conduct at issue here, or in deterring

                                      18 its possible repetition; (3) the alleged wrongful conduct at issue here is lawful in other

                                      19 jurisdictions; (4) the alleged wrongful conduct at issue here is not sufficiently reprehensible to
                                      20 warrant the imposition of any punitive or exemplary damages; and (5) the criteria for the

                                      21 imposition of punitive or exemplary damage are unconstitutionally vague and uncertain and fail

                                      22 to provide fair notice of what conduct will result in the imposition of such damages.

                                      23                      THIRTY-EIGHTH AFFIRMATIVE DEFENSE
                                      24                       (Clear and Convincing Standard for Punitive Damages)
                                      25          Dealership alleges that any predicate liability finding for the imposition of punitive
                                      26 damages or a finding of the amount of any punitive damage award based upon a burden of proof

                                      27 of less than clear and convincing evidence violates due process and is unconstitutional.

                                      28 / / /

                                                                                            9
                                                   DEALERSHIP’S ANSWER TO COMPLAINT FOR VIOLATION OF STATUTORY OBLIGATIONS
                               Case 2:19-cv-01569-MRW Document 1-1 Filed 03/04/19 Page 58 of 60 Page ID #:68



                                       1                       THIRTY-NINTH AFFIRMATIVE DEFENSE
                                       2                         (Punitive Damages – Financial Status of Defendant)
                                       3          To the extent that California law permits punishment to be measured by the net worth or
                                       4 financial status of Dealership and allows the fact finder to impose greater punishment on

                                       5 defendants with larger net worth, such an award would be unconstitutional because it permits

                                       6 arbitrary, capricious and fundamentally unfair punishments, allows bias and prejudice to infect

                                       7 verdicts imposing punishment, allows punishment to be imposed based on lawful profits and

                                       8 conduct of Dealership in other States, and allows dissimilar treatment of similarly situated

                                       9 defendants, in violation of the due process and equal protection provisions of the Fourteenth
                                      10 Amendment to the United States Constitution, the Commerce Clause of the United States

                                      11 Constitution, and the California Constitution.
SCHNADER HARRISON SEGAL & LEWIS LLP




                                      12                            FORTIETH AFFIRMATIVE DEFENSE
  650 CALIFORNIA STREET, 19TH FLOOR
    SAN FRANCISCO, CA 94108-2736
      TELEPHONE: (415) 364-6700




                                      13                             (Arbitration Clause in Purchase Agreement)
         FAX: (415) 364-6785




                                      14          The purchase or lease agreement for the subject vehicle, signed by Plaintiff, includes an
                                      15 agreement to arbitrate. Plaintiff has thus agreed to resolve this dispute by neutral, binding

                                      16 arbitration and not by court action.

                                      17                         FORTY-FIRST AFFIRMATIVE DEFENSE
                                      18                                                (Set Off)
                                      19          Defendant alleges that if it is established that it is in any manner legally responsible for
                                      20 any of the damages claimed by Plaintiff, which is denied, Defendant is entitled to a set off of

                                      21 those damages, if any, that resulted from the wrongful acts of Plaintiff and/or others.

                                      22                      FORTY-SECOND AFFIRMATIVE DEFENSE
                                      23                                            (Fees and Costs)
                                      24          Defendant is informed and believes, and on that basis alleges, that the Complaint was
                                      25 brought without reasonable cause and without a good faith belief that there was a justifiable

                                      26 controversy under the facts or the law which warranted the filing of the Complaint against

                                      27 Defendant. Plaintiff should therefore be responsible for all of Defendant’s necessary and

                                      28 reasonable attorney’s fees and defense costs as permitted by California law.

                                                                                            10
                                                   DEALERSHIP’S ANSWER TO COMPLAINT FOR VIOLATION OF STATUTORY OBLIGATIONS
                               Case 2:19-cv-01569-MRW Document 1-1 Filed 03/04/19 Page 59 of 60 Page ID #:69



                                       1                       FORTY-THIRD AFFIRMATIVE DEFENSE
                                       2                                       (Additional Defenses)
                                       3         Dealership alleges that it may have additional affirmative defenses available to it of
                                       4 which it is not now fully aware. Dealership reserves the right to assert affirmative defenses

                                       5 after the same shall have been ascertained.

                                       6                                               PRAYER
                                       7         WHEREFORE, Dealership prays as follows:
                                       8         1.      For dismissal of Plaintiff’s Complaint with prejudice;
                                       9         2.      For judgment in favor of Dealership against Plaintiff;
                                      10         3.      For Dealership’s fees and costs of suit herein; and
                                      11         4.      For such other and further relief as the Court may deem just and proper.
SCHNADER HARRISON SEGAL & LEWIS LLP




                                      12
  650 CALIFORNIA STREET, 19TH FLOOR
    SAN FRANCISCO, CA 94108-2736
      TELEPHONE: (415) 364-6700




                                      13                                  DEMAND FOR JURY TRIAL
         FAX: (415) 364-6785




                                      14         Dealership hereby demands a jury trial on all claims asserted by Plaintiff.
                                      15

                                      16 Dated: March 1, 2019                           SCHNADER HARRISON SEGAL & LEWIS LLP
                                      17

                                      18                                                By:
                                                                                              RICHARD J. MAY
                                      19                                                      Attorneys for Defendant
                                                                                              FOX HILLS AUTO, INC. d/b/a AIRPORT
                                      20                                                      MARINA FORD
                                      21

                                      22

                                      23

                                      24

                                      25

                                      26

                                      27

                                      28

                                                                                          11
                                                   DEALERSHIP’S ANSWER TO COMPLAINT FOR VIOLATION OF STATUTORY OBLIGATIONS
                              Case 2:19-cv-01569-MRW Document 1-1 Filed 03/04/19 Page 60 of 60 Page ID #:70



                                       1                                      PROOF OF SERVICE
                                       2         I declare under penalty of perjury under the laws of the State of California that the
                                       3 following is true and correct: I am employed in the City and County of San Francisco, State of
                                         California, in the office of a member of the bar of this court, at whose direction the service was
                                       4 made. I am a citizen of the United States, over the age of eighteen (18) years, and not a party to
                                         or interested in the within-entitled cause. My business address is SCHNADER HARRISON SEGAL &
                                       5 LEWIS LLP, 650 California Street, 19th Floor, San Francisco, California 94108-2736.

                                       6         I caused to be served the following document(s) and by the following means:
                                       7         DEFENDANT FOX HILLS AUTO, INC. D/B/A AIRPORT MARINA
                                                 FORD’S ANSWER TO PLAINTIFF’S COMPLAINT FOR VIOLATION
                                       8         OF STATUTORY OBLIGATIONS
                                       9 ⌧        First-Class Mail: I enclosed a true and correct copy of said document in an envelope
                                                  and placed it for collection and mailing with the United States Post Office on the date
                                      10          set forth below, following the ordinary business practice; addressed as follows:
                                      11          Tionna Dolin, Esq.                              Attorneys for Plaintiff
                                                  Daniel C. Tai, Esq.                             GERALYN LA FLEUR SHEPARD
SCHNADER HARRISON SEGAL & LEWIS LLP




                                      12
                                                  Strategic Legal Practices, APC
  650 CALIFORNIA STREET, 19TH FLOOR
    SAN FRANCISCO, CA 94108-2736




                                                  1840 Century Park East, Suite 430
      TELEPHONE: (415) 364-6700




                                      13
         FAX: (415) 364-6785




                                                  Los Angeles, CA 90067
                                      14          T: (310) 929-4900
                                                  F: (310) 943-3838
                                      15          Email: tdolin@slpattorney.com
                                                            dtai@slpattorney.com
                                      16
                                                I am readily familiar with my firm’s practice for collection and processing of
                                      17 correspondence for delivery in the manner indicated above, to wit, that correspondence will be

                                      18 deposited for collection in the above-described manner this same day in the ordinary course of
                                         business.
                                      19
                                                Executed on March 1, 2019, at San Francisco, California.
                                      20

                                      21

                                      22                                                               SUSIE M. ARZAVE
                                      23

                                      24

                                      25

                                      26

                                      27

                                      28


                                           PROOF OF SERVICE
